      Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 1 of 55



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
Ángel Alejandro Heredia Mons et al.        )
                                           )
             Plaintiffs,                   )
                                           )
             v.                            )   Civ. No.: 1:19-cv-01593
                                           )
Kevin K. McALEENAN et al.                 )
                                           )
             Defendants/Respondents.       )
__________________________________________)

               MEMORANDUM IN SUPPORT OF PLAINTIFFS’
            EMERGENCY MOTION FOR PRELIMINARY INJUNCTION
              Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 2 of 55



                                                     TABLE OF CONTENTS

I.      INTRODUCTION ................................................................................................................. 2
II.          FACTUAL BACKGROUND ............................................................................................ 2
     A. The Parties .......................................................................................................................... 2
     B. The COVID-19 Virus......................................................................................................... 4
     C. COVID-19 Poses a Grave Risk of Harm to Persons in Congregate Unhygienic
     Environments Such as the Facilities Currently Housing All Class Members. .................... 6
     D. Older Adults and Those with Certain Medical Conditions Are Particularly
     Vulnerable to the Grave Risk of Harm, Including Serious Illness or Death. ...................... 9
     E. People Detained in the Region Face an Elevated Risk of COVID-19 Transmission. 10
     F. Many Class Members Present High-Risk Vulnerability to COVID-19. ..................... 12
     G.    This Court Should Require NOLA ICE to Immediately Reassess Parole for All of
     Class Members and Should Prioritize the Cases Most Vulnerable to COVID-19. ........... 15
III.         LEGAL STANDARD ...................................................................................................... 16
     A. Preliminary Issues............................................................................................................ 16
        1) Jurisdiction. .................................................................................................................... 16
        2) Class Certification.......................................................................................................... 17
     B. Legal Framework Governing Parole Decisions ............................................................ 17
        1) The INA and Implementing Regulations ........................................................................ 17
     C. Legal Requisites for Establishing a Preliminary Injunction........................................ 22
IV.          ARGUMENT .................................................................................................................... 23
     A. Likelihood of success on merits ...................................................................................... 23
        1) Plaintiffs’ Claims Arise under the APA.......................................................................... 25
        2) The Directive is binding o nICE and DHS under the Accardi doctrine......................... 27
        a.      The Directive is binding because it impacts rights of arriving aliens...................... 27
        b. The Directive is binding because the boilerplate language it contains is ineffective
        and does not enable Defendants to evade legal challenges............................................... 29
        3) Defendants persistently refuse to adhere to the binding directive during the COVID-19
        pandemic, despite the issuance of a prior order by this Court granting injunctive relief..... 30
        a. Parole grant rates continue to be abysmal and a departure from previous
        application of the Directive, with no rational justification. ............................................. 31
        b. Defendants often deny parole without arriving aliens ever having applied,
        indicating that they are not conducting individualized determinations as required by
        the Directive. ........................................................................................................................ 32

                                                                        ii
           Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 3 of 55



      c. Defendants explicitly state that applying for parole is futile, and parole grants will
      not be issued. ........................................................................................................................ 33
      d. Defendants fail to provide a reasonable amount of time for arriving aliens to
      submit parole applications. ................................................................................................. 34
      e. Defendants continue to determine flight risk and danger arbitrarily, despite
      mounting evidence in favor of granting parole. ................................................................ 34
      f. Defendants disregard the vulnerability of individuals with medical issues and
      ignore provisions that parole of such persons is justified. ............................................... 37
      4) Plaintiffs’ claims validly challenge final agency action, entitling them to judicial review
      of those claims under the APA............................................................................................... 38
      5) Defendants’ refusal to adhere to the Directive renders their actions arbitrary and
      capricious under the INA, requiring their actions to be overturned under the APA. ........... 39
      a.    Defendants’ actions are arbitrary and capricious under the APA. ......................... 39
      b.    Defendants’ actions are contrary to law, as they violate the INA............................ 41
   B. Plaintiffs Will Suffer Irreparable Harm Absent a Preliminary Injunction. .............. 42
      1) Plaintiffs Will Become Infected with COVID-19 if They Remain in Detention. ............ 43
      2) Plaintiffs Will Likely Become Ill and/or Die from Infection if They Remain in Detention.
         45
      3) Current Protocols of ICE to Address COVID-19 Do Not Address, and Instead Worsen
      and Increase Likelihood of, Infection and/or Death from COVID-19. ................................. 46
   C. The Balance of Harms and the Public Interest Both Favor Injunctive Relief. .......... 47
CONCLUSION ........................................................................................................................... 49




                                                                      iii
            Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 4 of 55



                                                    TABLE OF AUTHORITIES

Cases
Abdi v. Duke, 280 F. Supp. 3d 373, 385 (W.D.N.Y. 2017) .......................................................... 16
Aptheker v. Sec’y of State, 378 U.S. 500, 505-509 (1964) ........................................................... 28
Aracely v. Nielsen, 319 F.Supp.3d 110, 149, 157 (D.D.C. 2018) .......................................... passim
Bennet v. Spear, ................................................................................................................ 27, 38, 42
Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290 (D.C. Cir. 2006) ................ 42, 46
Damus v. Nielsen, 313 F. Supp. 3d 317 (D.D.C., 2018) ........................................................ passim
Davis v. Pension Ben. Guar. Corp., 571 F.3d 1288 (D.C. Cir. 2009) .......................................... 22
DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 199-200 (1989) ................ 28
Guedes v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 920 F.3d 1, 10 (D.C. Cir. 2019)
  ................................................................................................................................................... 22
Hi-Tech Pharmacal Co. v. United States FDA, 587 F. Supp. 2d 1, 8 (D.D.C. 2008) .................. 23
INS v. Yang, 519 U.S. 26 (1996) ............................................................................................. 31, 40
Jacksonville Port Auth. v. Adams, 556 F.2d 52, 58–59 (D.C. Cir. 1977) ..................................... 48
Klayman v. Obama, 957 F.Supp.2d 1 (D.D.C. 2013) ................................................................... 48
Las Americas v. Trump,
  available at https://www.splcenter.org/sites/default/files/documents/0029._03-27-
  2020_emergency_motion_for_tro.pdf......................................................................................... 4
Lopez v. FAA, 318 F.3d 242, 246–48 (D.D.C. 2003).................................................................... 30
Mons v. McAleenan, No. CV 19-1593 (JEB), 2019 WL 4225322, (D.D.C. Sept. 5, 2019) .. passim
Morgan Stanley DW Inc. v. Rothe, 150 F. Supp. 2d 67, 72 (D.D.C. 2001) .................................. 23
Morton v. Ruiz, 415 U.S. 199, 231 (1974) ............................................................................. passim
R.I.L-R. v. Johnson, 80 F. Supp. 3d 164 (D.D.C. 2015) ................................................... 17, 38, 47
Ramirez v. U.S. Customs & Enf’t, 310 F.Supp.3d 7 (D.D.C. 2018) ....................................... 38, 39
Service v. Dulles, 354 U.S. 363, 38 (1957) ................................................................................... 27
Sottera, Inc. v. FDA, 627 F.3d 891 (D.C. Cir. 2010) ................................................................... 22
U.S. ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954) ........................................................... 27
Venetian Casino Resort LLC v. EEOC, 530 F.3d 925 (D.D.C. 2008).......................................... 38
Vitarelli v. Seaton, 359 U.S. 535 (1959) ....................................................................................... 27
Youngberg v. Romeo, 457 U.S. 324 (1982)................................................................................... 28
Zadvydas v. Davis, 533 U.S. 678 (2001) ...................................................................................... 16
Statutes
§ 212(d)(5)(A) ............................................................................................................................... 41
5 U.S.C. § 551 ......................................................................................................................... 26, 29
5 U.S.C. § 701 ............................................................................................................................... 25
5 U.S.C. § 704 ......................................................................................................................... 28, 38
5 U.S.C. § 706 ............................................................................................................................... 25
5 U.S.C. § 706(2)(A)............................................................................................................... 39, 40
5 U.S.C.A. § 553 ........................................................................................................................... 42

                                                                          iv
            Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 5 of 55



5 U.S.C.A. § 553 A ....................................................................................................................... 25
6 U.S.C. § 251-98 ......................................................................................................................... 24
8 U.S.C. § 1103(a)(3) (2008) ........................................................................................................ 24
8 U.S.C. § 1182(d)(5)(A) .............................................................................................................. 18
8 U.S.C. § 1225(b)(1)(A)(ii) ......................................................................................................... 17
8 U.S.C. § 1252(f)(1)..................................................................................................................... 16
Administrative Procedures Act .............................................................................................. passim
Immigration and Nationality Act .............................................................................................. 1, 17
INA § 212(d)(s)(A) ....................................................................................................................... 24
Rules
8 C.F.R. § 208.30(f) ...................................................................................................................... 17
8 C.F.R. § 212.5 .......................................................................................................... 24, 41, 42, 47
8 C.F.R. § 212.5(b) ................................................................................................................ passim
8 C.F.R. § 235.3(c)........................................................................................................................ 18
8 C.F.R. 212.5(c)-(d)..................................................................................................................... 41
Rule 23 ............................................................................................................................................ 1




                                                                          v
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 6 of 55



    In accordance with this Court’s decisions in Mons v. McAleenan, No. CV 19-1593 (JEB), 2019

WL 4225322, (D.D.C. Sept. 5, 2019), and Damus v. Nielsen, 313 F. Supp. 3d 317, (D.D.C., 2018),

and due to the likelihood of irreparable harm that COVID-19 poses to Plaintiffs-class members’

well-being and safety, Plaintiffs move this Court to expeditiously grant their request for a

preliminary injunction and order Defendants to act as follows: 1) immediately conduct

individualized parole assessments for all present and future members of the provisional class, as

defined by this Court in Mons1; 2) enjoin from denying parole to any provisional class members,

absent an individualized determination that such provisional class member presents a flight risk or

a danger to the community, as concluded pursuant only to the process2 and limits on use of

discretion provided in Enforcement Directive No. 11002.1 (“Directive”); 3) base individualized

determinations of flight risk and danger to the community on the specific facts of each provisional

class member’s case, not categorical criteria; 4) provide class members with parole determinations

that conform to all substantive and procedural requirements of the Directive; 5) given the dangers

posed by COVID-19, ensure compliance with parole standards pertaining to individuals with a)

serious medical conditions, and/or b) whose continued detention is not in the public interest,

pursuant to the Immigration and Nationality Act (“INA”) and its implementing regulations.




1
  The Court finds that this proposed class meets the conditions supplied by Rule 23 for
substantially the same reasons that the Damus plaintiffs satisfied those same
requirements. See Damus, 313 F. Supp. 3d at 329–35. Mons v. McAleenan, 2019 WL 4225322,
at *8.
2
  Parole of Arriving Aliens Found to Have a Credible Fear of Persecution or Torture (Dec. 8,
2009).
                                                1
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 7 of 55



                                        INTRODUCTION

       Plaintiffs’ travails are not novel to this Court.3 Despite this Court’s prior Order, over

seventy-five percent of Plaintiffs are still denied parole without an individualized assessment.4

The harrowing COVID-19 pandemic that has ravaged most of the world is sweeping through the

United States, presenting a grave threat of irreparable harm to Plaintiffs-class members. Plaintiffs

first discuss the nature and scope of this deadly, novel disease, the magnitude of which is

unprecedented, and the conditions present in the facilities where Plaintiffs-class members are

detained, rendering them vulnerable to imminent risk of irreparable harm and death during the

pandemic. Plaintiffs also present evidence supporting their request for immediate, individualized

assessments of parole eligibility for all present and future class members; and urge this Court to

require NOLA ICE officials to comply with the applicable regulations and parole standards when

engaging in these immediate, individualized parole assessments, including standards applicable to

class members with serious medical conditions, and whose continued detention is not in the public

interest, given the dangers posed by the COVID-19 pandemic.

                                 I.      FACTUAL BACKGROUND

    A. The Parties

       Plaintiffs are all present and future members of the class that this Court has provisionally

certified, (Doc. No. 33), i.e., arriving aliens eligible for parole, who are currently detained or will

be detained by Defendant NOLA ICE. Plaintiffs are or will be detained at the various detention




3
 See Order granting preliminary injunction and provisional class certification, R. Doc. 33.
4
 Since this Court’s September 5 Order, Defendants have submitted five reports which Plaintiffs
discuss in more detail in Section III(B)(2), infra.
                                                  2
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 8 of 55



facilities that the NOLA ICE region comprises,5 as they await the final adjudication of their civil

immigration removal proceedings.

       Many Plaintiffs are older adults or have medical conditions that lead to high risk of serious

COVID-19 infection, including diabetes, asthma, hypertension, human immunodeficiency virus

(HIV), weakened immune systems from prior treatments for cancer, and psychiatric illness.6 The

State of Louisiana is home to the largest number of immigration detention facilities in the NOLA

ICE region, with Mississippi a distant second.

       The danger posed by Plaintiffs’ detention during the current outbreak of COVID-19 is so

grave and imminent that it must be properly weighed by ICE in an immediate assessment of parole

for all class members, particularly as it relates to the Directive’s express language regarding people

who have serious medical conditions, and people whose continued detention is not in the public

interest. For these reasons, Plaintiffs request a preliminary injunction requiring Defendants to

conduct immediate, individualized parole assessments for all class members presently detained in

the NOLA ICE region and for all future class members thereafter.




5
  including but not limited to Adams County Detention Center (“Adams”), Catahoula Correctional
Center (“Catahoula”), Pine Prairie ICE Processing Center (“Pine Prairie”), Richwood Correctional
Center (“Richwood”), River Correctional Center (“River”), South Louisiana Detention Center
(“South Louisiana”), Tallahatchie County Correctional Facility (“Tallahatchie”), LaSalle ICE
Processing Center (“LaSalle”), and Winn Correctional Center (“Winn”).
6
  “In South Korea, 20% of deaths occurred in what they defined as Psychiatric Illness,” Franco-
Paredes Exp. Decl. ¶17, Table 1.
                                                  3
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 9 of 55



    B. The COVID-19 Virus
       The novel COVID-19 virus has led to a global pandemic. Over the last several months,

634,835 people worldwide have received confirmed diagnoses of COVID-19, and over 29,895

people have died.7 The United States now leads in the number of confirmed cases globally.8

       There is no vaccine against COVID-19 and there is no known cure.9 According to

preliminary data from China, South Korea, Italy, Spain, and the United States, 80 percent of

confirmed cases tend to occur in persons 30 to 69 years of age regardless of underlying medical

conditions, and 20 percent of those individuals develop severe symptoms or become critically ill.

Franco-Paredes Exp. Decl. ¶17. COVID-19 is most likely to cause serious illness and elevated

risk of death for older adults and those with certain medical conditions or underlying disease.

Franco-Paredes Exp. Decl. ¶12. Those particularly vulnerable includes people with weakened

immune systems (including due to cancer treatment), chronic lung disease, asthma, serious heart

conditions, diabetes, renal failure, liver disease, and possibly pregnancy.10

       Among those with severe clinical manifestations, regardless of their age or underlying

medical conditions, the virus progresses into respiratory failure, septic shock, and multiorgan

dysfunction requiring intensive care support including the use of mechanical ventilator support.

Franco-Paredes Exp. Decl. ¶17. The only known effective measures to reduce the risk of serious



7
  World Health Organization, Coronavirus Disease 2019 (COVID-19) Situation Report-69, March
29, 2020, https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200329-
sitrep-69-covid-19.pdf?sfvrsn=8d6620fa_4.
8
  “The U.S. Now Leads the World in Confirmed Coronavirus Cases,” New York Times, March 26,
2020, https://www.nytimes.com/2020/03/26/health/usa-coronavirus-cases.html.
9
  Expert Declaration of Joshua Sharfstein, ¶ 6, filed in support of Plaintiffs’ Motion for Temporary
Restraining Order in Las Americas v. Trump, available at
https://www.splcenter.org/sites/default/files/documents/0029._03-27-
2020_emergency_motion_for_tro.pdf. (“Sharfstein Decl.”). See also, World Health Organization, Q
& A on COVID-19, March 9, 2020, https://www.who.int/news-room/q-a-detail/q-a-
coronaviruses.
10
   Id.
                                                  4
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 10 of 55



illness or death caused by COVID-19 are social distancing and improved hygiene, which have led

to unprecedented public health measures around the world and in the United States.11

         Detention of any kind requires large groups of people to be held together in a confined

space and creates the worst type of setting for curbing the spread of a highly contagious infection

such as COVID-19. Franco-Paredes Exp. Decl. ¶23. People who are confined in detention centers

will find it virtually impossible to engage in the necessary social distancing and hygiene required

to mitigate the risk of transmission, even with thoughtful guidance and plans in place. Franco-

Paredes Exp. Decl. ¶¶11,12. For this reason, several jurisdictions at the urging of public health

experts, are ordering the release of people from jails, prisons and detention centers.12

         Moreover, a release of and moratorium on the detention of future class members allows for

greater risk mitigation for all people detained or working in these detention centers. Franco-

Paredes Exp. Decl. ¶¶ 22,28. Release of Mons class members from custody would also reduce the

burden on the region’s limited health care infrastructure, as it lessens the likelihood of an

overwhelming number of people becoming seriously ill from COVID-19 at the same time. Franco-

Paredes Exp. Decl. ¶27. Louisiana Governor John Bel Edwards recently reported that Louisiana

has seen the fastest rate of growth of COVID-19 virus in the world.13 The situation is so dire in



11
   Expert Declaration of Dr. Robert Greifinger, ¶ 4, available at https://www.aclu.org/legal-
document/dawson-v-asher-expert-declaration-dr-robert-greifinger.
12
   Prison Policy Initiative, “Responses to the Covid-19 Pandemic,” March 27, 2020, available at
https://www.prisonpolicy.org/virus/virusresponse.html. See also BBC News, “US jails begin
releasing prisoners to stem Covid-19 infections,” March 19, 2020 available at
https://www.bbc.com/news/world-us-canada-51947802 (noting efforts in the states of Ohio,
California, Colorado, New York, Alabama, New Jersey, South Carolina, Florida, Texas, Washington,
Utah and Louisiana ordering the release of people from incarceration and detention)
13
   Hollie Silverman, Louisiana Governor says his state has the fastest growth rate of coronavirus cases in the world,
CNN.COM (March 24, 2020), https://www.cnn.com/2020/03/23/us/louisiana-coronavirus-fastest-
growth/index.html (accessed March 26, 2020). See also, Louisiana Governor’s Office of Homeland
Security and Emergency Preparedness, COVID-19 Louisiana Case Info,
https://gov.louisiana.gov/assets/docs/covid/govCV19Brief-2.pdf (releasing data by a researcher at
                                                          5
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 11 of 55



Louisiana that on March 22, 2020, Governor Bel Edwards issued a statewide “stay-at-home” order,

in an attempt to stem the horrific growth of the COVID-19 virus in the state.14

   C. COVID-19 Poses a Grave Risk of Harm to Persons in Congregate Unhygienic
      Environments Such as the Facilities Currently Housing All Class Members.

       Immigration detention centers in the United States are tinderboxes for the transmission of

highly transmissible infectious pathogens including the SARS-CoV-2, which causes COVID-19.

Franco-Paredes Exp. Decl. ¶15. In addition, these detention centers are often unhygienic

environments. Scharf Exp. Decl. ¶18 at (a)(i). Once an outbreak is underway inside a detention

facility, a person in such a facility is expected to be at a high risk of acquiring the virus and

transmitting it to others inside.15 Infectious diseases that are communicated by air or touch are

more likely to spread in these environments. Franco-Paredes Exp. Decl. ¶23. A recent study

showed that the virus could survive for up to three hours in the air, four hours on copper, up to

twenty-four hours on cardboard, and up to two to three days on plastic and stainless steel.16 This

presents an increased danger for the spread of COVID-19 if and when it is introduced into a

detention facility. Franco-Paredes Exp. Decl. ¶¶18,20.



the University of Louisiana Lafayette found that Louisiana presently has the fastest spread of
COVID-19 of any region in the world).
14
   Same Karlin, John Bel Edwards urges residents to heed stay-at-home order, THE ADVOCATE (March 23,
2020), https://www.theadvocate.com/baton_rouge/news/coronavirus/article_df60a9ec-6d5c-11ea-
ac94-c3207fa0a583.html (accessed March 26, 2020); Office of the Louisiana Governor,
https://gov.louisiana.gov/assets/Proclamations/2020/JBE-33-2020.pdf (last accessed March 26,
2020).
15
   Tulane Open Letter, available at https://sph.tulane.edu/open-letter-covid19-jail, last accessed
Mar. 26, 2020.
16
   Novel Coronavirus Can Live on Some Surfaces for Up to 3 Days, New Tests Show. TIME
(https://time.com/5801278/coronavirus-stays-on-surfaces-days-tests/) (last visited March 26,
2020). A new study of an early cluster of COVID-19 cases in Wuhan, China revealed the dangers of
indirect transmission resulting from infected people contaminating common surfaces—in the study,
it was a communal mall bathroom. Cai J, Sun W, Huang J, Gamber M, Wu J, He G. Indirect virus
transmission in cluster of COVID-19 cases, Wenzhou, China, 2020. Emerg Infect Dis. 2020 Jun.
(https://doi.org/10.3201/eid2606.200412) (last visited March 26, 2020).
                                                 6
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 12 of 55



       Enclosed group environments, like cruise ships or nursing homes, have become the sites

for the most severe outbreaks of COVID-19.17 Immigration detention facilities have even greater

risk of infectious spread because of crowding, the proportion of vulnerable people detained, and

often scant medical care resources. Franco-Paredes Exp. Decl. ¶¶12,13. People living in such close

quarters cannot achieve the “social distancing” needed to effectively prevent the spread of COVID-

19. Franco-Paredes Exp. Decl. ¶12. See also Scharf Exp. Decl. ¶¶24,26. In addition, many

immigration detention facilities lack adequate medical infrastructure to address the spread of

infectious disease and treatment of people most vulnerable to illness in detention. Franco-Paredes

Exp. Decl. ¶ 13.

       Class members are held in crowded confinement with dangerously unsafe hygienic

conditions. At Richwood, for example, some are housed in dorms with as many as 100 men who

are forced to share four toilets, four sinks, and five showers in a shared room. O.M.H. Decl. ¶10.

At Adams, some are housed in dorms holding as many as 240 men who are forced to share six

toilets, 12 sinks, and one shower room with 12 showerheads in close proximity. S.U.R. Decl. ¶13.

At South Louisiana, as many as 72 women are housed in a single dorm with beds less than two

feet apart from one another and forced to share three toilets, three sinks, and six phones, none of

which are properly sanitized. K.S.R. Decl.¶15; L.P.C. Decl. ¶¶14,16. These women also report

that they are not provided enough toilet paper and had no toilet paper for nearly a week in March

2020. Id. At LaSalle, some class members are housed in dorms with more than 90 men who are

forced to share five toilets, eight sinks and one shower room. T.M.F. Decl. ¶14.




17
  Centers for Disease Control and Prevention,
https://wwwnc.cdc.gov/travel/notices/warning/coronavirus-cruise-ship;
https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/prevent-spread-in-long-term-
care-facilities.html, last accessed March 26, 2020.
                                                7
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 13 of 55



        Class members also report suffering from diarrhea and lack of nutrition due to the poor

quality of food they are provided. S.U.R. Decl. ¶13; O.M.H. Decl. ¶10; K.S.R Decl. ¶10; R.P.H.

Decl. ¶19; and L.P.C. Decl. ¶23. At most of the facilities, class members report that detention

center staff are not taking recommended precautions, are not providing COVID-19 education, are

not consistently utilizing masks or gloves, and are not providing hand sanitizer, disinfectant or

sufficient soap for detainees to clean themselves. T.M.F. Decl. ¶¶15-16, 19; Y.P.T. Decl. ¶¶15-16,

22-23; R.P.H. Decl. ¶¶19-21; L.P.C. Decl ¶¶15, 22; O.M.H. Decl. ¶ 8; S.U.R. Decl. ¶¶ 14-15; and

K.S.R. Decl. ¶¶14,18. Many who are desperate for information related to COVID-19 have been

met with force or harm in these facilities.18 Under these conditions, class members cannot practice

proper social distancing or hygiene, the only known methods to stem the rapid spread of COVID-

19. Franco-Paredes Exp. Decl. ¶¶11,12; see also Scharf Exp. Decl. ¶24.

     Moreover, given the high population density of these facilities and the ease of transmission of

this viral pathogen, the infection rate will be exponential if even a single person, with or without

symptoms, who is shedding the virus enters a facility. Franco-Paredes Exp. Decl. ¶20. Of those

infected, about one-fifth will get so ill that they require hospital admission. Id. About ten percent

will develop severe disease requiring treatment only available in the intensive care unit, at least

five percent of whom will likely die from respiratory failure, septic shock and multiorgan failure.

Id. If those who require it cannot be hospitalized, many more will die in detention without access

to necessary medical equipment, such as ventilators. Id. at ¶21.



18
  Mother Jones, “ICE Detainees Were Pepper-sprayed During a Briefing on Coronavirus,” March
26, 2020, available at https://www.motherjones.com/politics/2020/03/ice-detainees-were-pepper-
sprayed-during-a-briefing-on-coronavirus/?fbclid=IwAR0vM4J5UTiubdNO_X-
Cc5m2MWYyVf2vU1FFzwjNuU-KTAWGz01nA2Y6V1A. See also Mother Jones, “ICE Detainee
Reports He was Pepper-Sprayed and Sent to Isolation,” March 25, 2020, available at
https://www.motherjones.com/politics/2020/03/ice-geo-detention-pine-prairie-pepper-spray-
louisiana/.
                                                  8
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 14 of 55



     D. Older Adults and Those with Certain Medical Conditions Are Particularly
        Vulnerable to the Grave Risk of Harm, Including Serious Illness or Death.

        The COVID-19 pandemic is devastating the United States. As of March 29, 2020, there

have been 103,321 confirmed cases and 1,668 deaths.19 Moreover, the transmission of COVID-19

grows exponentially. Franco-Paredes Exp. Decl. ¶20-21. People over the age of 50 and those with

certain medical conditions face greater chances of serious illness or death from COVID-19. Certain

underlying medical conditions increase the risk of serious COVID-19 disease for people of any

age, including lung disease, heart disease, chronic liver or kidney disease (including hepatitis and

dialysis patients), diabetes, epilepsy, hypertension, compromised immune systems (such as from

cancer, cancer treatment, HIV, or other autoimmune disease), blood disorders (including sickle

cell disease), inherited metabolic disorders, stroke, developmental delay, pregnancy and

psychiatric illness. Franco-Paredes Exp. Decl. ¶16, Table 1.

        In most people, COVID-19 causes fever, cough, and shortness of breath. But for people

over fifty or with high-risk medical conditions, the shortness of breath can often be severe.20 Even

in younger and healthier people, infection of this virus requires supplemental oxygen, positive

pressure ventilation, and in extreme cases, extracorporeal mechanical oxygenation.21 Most people

in higher risk categories who develop serious disease, however, will need advanced support.

Franco-Paredes Exp. Decl. ¶24. This level of support can quickly exceed local health care

resources. Franco-Paredes Exp. Decl. ¶26.22


19
   World Health Organization, Coronavirus Disease 2019 (COVID-19) Situation Report-69, March
29, 2020, https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200329-
sitrep-69-covid-19.pdf?sfvrsn=8d6620fa_4.
20
   Expert Declaration of Dr. Jonathan Golob ¶5, available at https://www.aclu.org/legal-
document/dawson-v-asher-expert-declaration-dr-jonathan-golob?redirect=dawson-v-asher-expert-
declaration-dr-jonathan-golob.
21
   Id.
22
   According to recent estimates, the fatality rate of people infected with COVID-19 is about ten times
higher than a severe seasonal influenza, even in advanced countries with highly effective health care
                                                  9
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 15 of 55



        Preliminary data from China showed that twenty percent of people in high-risk categories

who have contracted COVID-19 there have died.23 Social distancing and vigilant hygiene,

including washing hands with soap and water, are the only known effective measures for protecting

vulnerable people from COVID-19. Scharf Exp. Decl. ¶24. Projections by the Centers for Disease

Control and Prevention (CDC) indicate that between 160 million and 214 million people in the

United States could be infected with COVID-19 over the course of the epidemic without effective

public health intervention, with as many as 1.7 million deaths in the most severe projections.24

Many Plaintiffs qualify as having high-risk vulnerability to COVID-19. Infra Note, Section IV.

    E. People Detained in the Region Face an Elevated Risk of COVID-19 Transmission.

        The NOLA ICE region comprises five states: Louisiana, Mississippi, Alabama, Arkansas,

and Tennessee. The majority of class members are housed in facilities located in Mississippi and

Louisiana, with the latter state hosting the largest number of detention facilities, housing as many

as 8,000 people25 at any given time in aggregate.26


systems. For people in the highest risk populations, the fatality rate of COVID-19 infection is about
15 percent. Franco-Paredes Exp. Decl. ¶26
23
   Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World Health
Organization (Feb. 28, 2020), at 12, https://www.who.int/docs/default-source/coronaviruse/who-
china-joint-mission-on-covid-19-final-report.pdf (finding fatality rates for patients with COVID-19
and co-morbid conditions to be: “13.2% for those with cardiovascular disease, 9.2% for diabetes,
8.4% for hypertension, 8.0% for chronic respiratory disease, and 7.6% for cancer”); Wei-jie Guan et
al., Comorbidity and its impact on 1,590 patients with COVID-19 in China: A Nationwide Analysis, medRxiv
(Feb. 27, 2020), at 5.
24
   Sheri Fink, Worst-Case Estimates for U.S. Coronavirus Deaths, N.Y. TIMES (March 13, 2020),
https://www.nytimes.com/2020/03/13/us/coronavirus-deaths-estimate.html (accessed March 26,
2020).
25
   “[W]here the immigrant detainee population has surged in recent months and hit 8,000 earlier this
year.” PBS News, December 4, 2019, available at https://www.pbs.org/newshour/nation/ice-
confirms-officers-in-louisiana-jail-pepper-sprayed-protesting-migrants.
26
   As stated supra, Louisiana has seen the fastest rate of growth of COVID-19 infection for the first
13 days of any area in the world, prompting the Governor to issue a “stay-in-place” order to stem
the tide of COVID-19’s rapid spread. See Office of the Louisiana Governor,
https://gov.louisiana.gov/assets/Proclamations/2020/JBE-33-2020.pdf (last accessed March 26,
2020).
                                                   10
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 16 of 55



     As of March 29, 2020, there were 3,540 confirmed cases of COVID-19 and 151 deaths from

COVID-19 reported in Louisiana.27 As of March 29, 2020, there were 847 confirmed cases and 16

deaths from COVID-19 reported in Mississippi.28 The COVID-19 outbreak in Louisiana has

resulted in unprecedented health measures to facilitate and enforce social distancing, as evidenced

by the Governor’s “stay-in-place” order issued March 22, 2020.29 While schools, businesses, and

government facilities close around the state, a high risk remains that COVID-19 will spread at the

numerous immigration detention facilities in the State. Franco-Paredes Exp. Decl. ¶ 15.

        Louisiana has the highest per capita rate of COVID-19 incidence in the world. Scharf. Exp.

Decl. ¶17 at (h). The areas in which ICE NOLA centers are located are characterized by low

medical access and public citizen health illiteracy. Id at (i). The managers hired by the

region’s ICE contractors (namely the GEO Group and LaSalle Corrections) have little training to

cope with infectious disease. Id at (j).30 COVID-19 has already begun to spread within Louisiana’s

carceral system. At the Federal Correctional Center in Oakdale, Louisiana which is located a few

feet away from the Oakdale Immigration Court and a mere twenty-minute drive from Pine Prairie,

at least sixty inmates are in quarantine and at least one has died due to a COVID-19 outbreak.31




27
   Louisiana Department of Health statistics, updated daily, available at:
http://ldh.la.gov/Coronavirus/.
28
   Mississippi Department of Health statistics, updated daily, available at:
https://msdh.ms.gov/msdhsite/_static/14,0,420.html.
29
   Office of the Louisiana Governor, https://gov.louisiana.gov/assets/Proclamations/2020/JBE-
33-2020.pdf (last accessed March 26, 2020).
30
   See also Declaration of Laura G. Rivera, Esq.
31
   Washington Post, “An explosion of coronavirus cases cripples a federal prison in Louisiana,”
March 29, 2020, available at https://www.washingtonpost.com/national/an-explosion-of-
coronavirus-cases-cripples-a-federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-
8670579b863d_story.html.
                                                11
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 17 of 55



   F. Many Class Members Present High-Risk Vulnerability to COVID-19.

       People who are over fifty or of any age with certain specified medical conditions, “are

deemed to be at high risk of developing severe disease and dying from COVID-19.” Franco-

Paredes Exp. Decl. ¶16. R.P.H. is a 50-year-old Cuban national currently detained at South

Louisiana. R.P.H. Decl. ¶1. She has been detained by ICE since July 25, 2019. Id at ¶13. R.P.H.

is a breast cancer survivor who has undergone multiple rounds of radiation throughout her life and

is currently experiencing spinal cord inflammation affecting her nervous system. Id at ¶¶4-5,20.

She is eligible for parole, but she has been denied four times despite submitting requests supported

by evidentiary documents. Id at ¶14. R.P.H.’s health is rapidly deteriorating in detention, where

she has experienced flu-like symptoms including body pain, sore throat, ear pain, fever, dizziness,

nausea, headaches, and loss of vision. Id at ¶¶15-18. She is exposed to at least seventy-two other

detained women, with many presenting flu-like symptoms and is unable to practice social

distancing. Id at ¶¶22,25. R.P.H. is critically vulnerable to COVID-19 because of her weakened

immune system, history of recurring cancer, and the conditions of confinement at South Louisiana.

       O.M.H. is a thirty-two year-old Venezuelan national detained at LaSalle. O.M.H. Decl. ¶1.

He has been detained by ICE since May 2019, and was recently transferred from Richwood, where

he spent most of his time in detention. Id at ¶¶1,4. He is eligible for parole, but his requests for

release have not been granted and his last application remains pending. Id at ¶¶6,10. O.M.H. is

HIV-positive and suffers from Hepatitis C, depression, and anxiety. Id at ¶¶1,6. O.M.H. was not

provided medication to treat his HIV condition until about January 2020. Id at ¶6. Despite the

threat of COVID-19 and the overcrowded dorms, ICE continued to transfer new detainees to

Richwood as recently as March 23, 2020, without implementing any proper quarantine

precautions. Id at ¶9. O.M.H. lost a significant amount of weight, necessitating at least two visits



                                                12
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 18 of 55



to the nearest hospital. Id at ¶¶9,11. O.M.H. is vulnerable to COVID-19 because of his HIV and

Hepatitis C diagnoses, as well as his deteriorating health due to his conditions of confinement.

       B.A.E. is a Cameroonian national currently detained at LaSalle. B.A.E. Decl. ¶1. He has

been detained by ICE since October 2019. Id at ¶6. B.A.E. suffers from a chest muscle injury, a

recurrent fever, and a wound in his throat. Id at ¶ 8-9. He is currently seeing blood in his stool and

when he coughs. Id. He is eligible for parole and has applied three times, but all his requests were

denied. Id. Despite his symptoms, LaSalle has not provided him with adequate medical care,

refusing to run tests to determine the cause of his ailments. Id. B.A.E. is vulnerable to COVID-19

because of his current state of health and due to the conditions of confinement at LaSalle.

       Y.P.T. is a thirty-year-old Cuban national detained at Catahoula. Y.P.T. Decl. ¶1. Y.P.T.

has been detained by ICE since August 2019, and is eligible for parole. Id at ¶¶8,10. Y.P.T. applied

for parole three times, but his requests were denied. Id at ¶¶10,27. In or about February 2020, he

suffered a fall that resulted in a right foot fracture. Id at ¶18. He was forced to wait over one week

before being taken to a hospital to get a proper diagnosis of his fracture. Id. His ankle and foot

remain swollen. Id. Y.P.T. has been confined to a wheelchair for over one month and is unable to

bathe or mobilize without the assistance of other detained men. Id at ¶19. During a recent hospital

visit, Y.P.T. was openly exposed to at least twelve other individuals without any social distancing

measures or other precautions to protect him and others. Id. Y.P.T. is vulnerable to COVID-19 due

to his weakened health as a result of his immobility and his conditions of confinement.

       S.U.R. is a 59-year-old Nicaraguan national detained at Adams. S.U.R. Decl. ¶1. S.U.R.

has been detained by ICE for over 13 months Id. S.U.R. suffers from hypertension and a systolic

heart murmur, requiring medication and medical supervision. Id. He is eligible for parole but was

denied once without the opportunity to affirmatively apply. Id at ¶¶7-9. He filed a redetermination



                                                 13
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 19 of 55



request but never received a response. Id. S.U.R. is held in a dorm with 240 men, some of whom

are over the age of fifty-five and others who suffer from illnesses including diabetes, asthma and

hypertension. Id at ¶¶13,16. S.U.R. is critically vulnerable to COVID-19 because of his age and

significant health conditions.

       T.M.F. is a 44-year old Cameroonian national detained at LaSalle. T.M.F. Decl. ¶ 1. T.M.F.

has been detained by ICE since October 28, 2019. Id. at ¶ 7. T.M.F. suffers from depression and

chronic injuries due to torture he endured in Cameroon, including to his eyes, back, wrists and

knees. Id at ¶ 13. He is eligible for parole and has applied twice, but both requests were denied. Id

at ¶¶ 9-10. An immigration judge granted T.M.F. Withholding of Removal in early March 2020,

but ICE refuses to release him from detention. Id at ¶¶10-11. Throughout his detention, T.M.F.’s

conditions of confinement have been unsanitary and lacking in access to adequate medical care.

Id at ¶¶12-15. T.M.F. is vulnerable to COVID-19 because of his chronic health issues and due to

his conditions of confinement.

       K.S.R. is a twenty-seven-year-old Cuban national detained at South Louisiana. K.S.R.

Decl. ¶1. She has been detained by ICE since October 2019. Id at ¶5. She is parole-eligible but her

multiple requests were denied, despite extensive supporting evidence in her applications. Id. ¶7.

K.S.R. was diagnosed with H1N1 influenza in early March 2020, after she experienced high fever,

vomiting, and coughing. Id. She continues to have flu-like symptoms with minimal improvement.

Id at ¶9. K.S.R. was placed in isolation for six days without being provided hygiene products,

food, or medical attention. Id at ¶¶9-11. K.S.R. shares her dorm with at least fifty-two other women

living in close proximity to each other. Id at ¶¶8,12-13. Some of K.S.R.’s dormmates are elderly

women, cancer survivors, or suffer from chronic illnesses including diabetes, asthma,

hypertension, and lupus. Id at ¶¶14-15. K.S.R. and the other detainees in her dorm are exposed to



                                                 14
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 20 of 55



guards who do not exercise safety precautions or provide education to prevent COVID-19 from

spreading in the facility. Id at ¶¶16-17. K.S.R. is vulnerable to COVID-19 because of her weakened

immune system as a result of contracting H1N1 influenza and her conditions of confinement.

   G. This Court Should Require NOLA ICE to Immediately Reassess Parole for All of
      Class Members and Should Prioritize the Cases Most Vulnerable to COVID-19.

       As risk mitigation is the only known strategy that can protect people from COVID-19,

public health experts with experience in immigration detention and correctional settings have

recommended the release of vulnerable detainees from custody. Franco-Paredes Exp. Decl. ¶¶ 27-

28. See also Scharf Exp. Decl. ¶¶ 18, 34. Dr. Peter Scharf, a correctional health expert, has

concluded that “[t]he best epidemiological models available, based on valid scientific research,

suggest widespread COVID-19 contagion in this region’s ICE facilities, which will lead to broad

contagion unless release efforts are initiated in a rapid timeframe.” Exp. Decl. ¶ 4. Dr. Scarf added

that, “[t]he reality that this region’s ICE facilities are located in remote or rural areas with limited

resources and that medical resources proximate to the relevant ICE detention facilities leads to the

conclusion that, were a COVID-19 infection to occur, widespread, long-term morbidity and

mortality are more probable than not.” Id.

       Dr. Carlos Franco-Paredes, an infectious diseases expert, recommends “releasing

detain[ed] asylum seekers on parole from these centers” because it “constitutes a high-yield public

health intervention that may significantly lessen the impact of this outbreak.” Franco-Paredes Exp.

Decl. ¶28. He further recommends that ICE should focus on “targeting the release of persons in

the age groups at risk of severe disease and death and persons with underlying medical conditions”

as it “may lessen the human and financial costs that this outbreak may impose.” Id.

       All class members are vulnerable to serious illness or death if they remain in civil detention

in the facilities that NOLA ICE administers. Franco-Paredes Exp. Decl. ¶15. Class members risked

                                                  15
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 21 of 55



their lives to escape persecution and torture in their home countries for what they believed was a

safe haven in the United States. These asylum-seekers now find themselves trapped in a what has

essentially become a ticking-timebomb and, for many, a tomb.

                                    II.     LEGAL STANDARD

     A. Preliminary Issues

        1) Jurisdiction.

        This Court has jurisdiction to adjudicate Plaintiffs’ Emergency Motion for Preliminary

Injunction.32 As a result of the COVID-19 crisis, Plaintiffs seek an injunction requiring that NOLA

ICE officials immediately administer to all present and future class members individualized parole

assessments, in a method consisted with the applicable regulations and standards of the Directive;

they are not seeking to challenge the outcome of the individualized parole assessments itself. See

Abdi v. Duke, 280 F. Supp. 3d 373, 385 (W.D.N.Y. 2017) (federal district court had jurisdiction

beyond the jurisdictional bar of § 1252(a)(2)(B)(ii), where plaintiffs were not asking the court to

review the propriety of any given parole decision, but, instead, simply sought compliance with

certain minimum procedural safeguards when parole decisions are made); Zadvydas v. Davis, 533

U.S. 678 (2001) (holding that §1252(a)(2)(B)(ii) does not entirely strip federal courts of

jurisdiction over claims relating to the parole process).

        Nor do Plaintiffs seek to violate the INA by enjoining the operation of any detention statute,

in violation of 8 U.S.C. § 1252(f)(1). Rather, Plaintiffs assert that Defendants continue to defy this

Court’s injunction, by ignoring the regulations and standards of the Directive, and as a result, have

placed current and future class members at risk of irreparable harm from exposure to COVID-19:



32
  See, Mons 2019 WL 4225322, at *4 (“the plaintiffs there and here, however, “are not challenging
the outcome of ICE’s decisionmaking, but the method by which parole is currently being granted
(or denied)) (emphasis added); Damus 313 F. Supp. 3d at 327
                                                 16
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 22 of 55



       “[b]ut ‘[w]here ... a petitioner seeks to enjoin conduct that allegedly is not even
       authorized[,] ... the court is not enjoining the operation of [the statute], and [INA]
       – § 1252(f)(1) therefore is not implicated.’” Mons 2019 WL 4225322, at
       *4 (internal quotations and citations omitted).

       Therefore, Plaintiffs here challenge “‘an overarching agency’ action as unlawful – in this

case, Defendants’ systematic failure to follow the Directive [and this Court’s September 5 Order],

and to instead impose detention without its safeguards and individualized determinations.” Damus,

313 F. Supp. 3d at 328. (citing R.I.L-R. v. Johnson, 80 F. Supp. 3d 164, 176 (D.D.C. 2015)). In

this case, NOLA ICE’s disavowal of the Directive will likely result in irreparable harm to the

Plaintiffs, as outbreaks of the deadly COVID-19 are likely to sweep through the Louisiana

detention facilities housing class members.

       2) Class Certification

       Plaintiffs are part of the class that this Court certified, consisting of:

        “[(1)] [a]ll arriving asylum-seekers (2) who receive positive credible fear
       determinations; and (3) who are or will be detained by U.S. Immigration and
       Customs Enforcement; (4) after having been denied parole by the New Orleans ICE
       Field Office.’”
       Mons, 2019 WL 4225322, at *8; See also, Damus 313 F. Supp. 3d at 329–35.

   B. Legal Framework Governing Parole Decisions

       1) The INA and Implementing Regulations

       The Immigration and Nationality Act (hereinafter “INA”), sets out the process by which

noncitizens can apply for asylum. See 8 U.S.C. § 1225(b)(1)(A)(ii). Under the INA, if an

interviewing immigration officer “determines that an asylum-seeker has a ‘credible fear’ of

persecution in her home country, that person ‘shall be detained for further consideration of [her]

application.’” Id. § 1225(b)(1)(B)(ii); see also 8 C.F.R. § 208.30(f) (describing the procedures

surrounding a positive finding of credible fear). In addition, the INA allows the Attorney General

to temporarily parole detained asylum-seekers who have received a positive credible fear finding:

                                                  17
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 23 of 55



“permitting these individuals for ‘urgent humanitarian reasons or significant public benefit.’ See 8

U.S.C. § 1182(d)(5)(A).

       The INA’s implementing regulations further provide that DHS must exercise its parole

discretion on a “case-by-case basis” and that it may parole arriving aliens who “present neither a

security risk nor a risk of absconding” and “whose continued detention is not in the public interest”.

8 C.F.R. § 212.5(b); Mons, 2019 WL 4225322, at *1; see also 8 C.F.R. § 235.3(c).33

       2) The Directive

       The Directive defines circumstances under which there is a “public interest” in granting

parole pursuant to the INA and implementing regulations. It provides that, absent exceptional

overriding factors, an asylum-seeker who has established a credible fear of persecution should be

granted parole in the “public interest,” and released from detention while pursuing an asylum

claim, so long as the individual establishes their identity and presents neither a flight risk nor

danger to the community. Directive ¶ 6.2. In considering parole applications, the Directive requires

that “[e]ach alien’s eligibility for parole should be considered and analyzed on its own merits, and

based on the facts of the individual alien’s case.” Id.

       The Directive also delineates a number of procedural requirements for DHS’s

adjudication of parole applications. These prescribe that the agency must inform asylum-seekers

that they have a right to seek parole in a language they understand,” id. at ¶ 6.1; conduct a parole

interview within “seven days following a finding that an arriving [noncitizen] has a credible fear,”

id. at ¶ 8.2; provide written notification of the parole decision that contains “a brief explanation of

the reasons for any decision to deny parole” within seven days of the interview, id. at ¶ 6.5-6.6;


33
  “[a]gency regulations provide that the Secretary of Homeland Security may parole asylum-seekers
who are ‘neither a security risk nor a risk of absconding,’ in the service of such ‘urgent humanitarian
reasons or significant public benefit.” 8 C.F.R. § 212.5(b); Mons, 2019 WL 4225322, at *1; see also 8
C.F.R. § 235.3(c)
                                                  18
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 24 of 55



notify applicants whose applications are denied that they may request a redetermination, id. at §

8.2; and, consider whether setting a reasonable bond and/or” an alternative to detention program

would mitigate any flight risk concerns, id. at ¶ 8.3.2.c.

       Moreover, the Directive’s applicable regulations describe five categories of “aliens who

may meet the parole standards based on a case-by-case determination, provided they do not present

a flight risk or security risk . . .” Id. at ¶ 4.3. Among the five categories are: “(1) aliens who have

serious medical conditions, where continued detention would not be appropriate;” and “(5) aliens

whose continued detention is not in the public interest.” Id. (emphasis added).

       ICE Field Offices have historically relied on the Directive to grant parole to thousands of

asylum-seekers with credible fears of persecution, based on individualized findings that their

detention was unnecessary. This is not surprising, as the overwhelming majority of asylum-seekers

who establish a credible fear lack any criminal history, pose no threat to public safety, and do not

need to be detained to ensure their appearance for court proceedings.34 Since enacting the

Directive, DHS has not revoked or amended it.

       This Court has acknowledged that, since approximately 2017, the NOLA ICE Field Office

has engaged in a blanket parole-denial policy, making NOLA ICE the region with lowest

percentage of parole grants in the United States: “the percentage of asylum-seekers that that Office

has released on parole has dramatically declined in recent years. The Office currently retains the

lowest release rate of any jurisdiction in the country, having denied 98.5% of release requests in




34
  See, e.g., Mark Noferi, “A Humane Approach Can Work: The Effectiveness of Alternatives to
Detention for Asylum Seekers” at 1, 3 (July 2015) (summarizing research showing that asylum
seekers are predisposed to comply with legal processes), available at:
https://www.americanimmigrationcouncil.org/sites/default/files/research/a_humane_approach_ca
n_work_the_effectiveness_of_alternatives_to_detention_for_asylum_seekers.pdf.


                                                  19
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 25 of 55



2018 and 100% of requests made thus far in 2019 (internal citations omitted).” Mons, 2019 WL

4225322, at *2.

        Pursuant to the Sept. 5 Order, Defendants have submitted monthly reports detailing the

number of parole requests received, and whether the requests were granted or denied. Defendants

have thus far submitted five reports, showing that the monthly parole-grant rates are as follows:

November 2019 Report: 0.66 percent grant rate for redetermination requests and 1.3 percent grant

rate for initial applications; December 2019 Report: 1.16 percent grant rate for redetermination

requests and 1.7 percent grant rate for initial applications; January 2020 Report: 1.8 percent grant

rate for redetermination requests and 2.59 percent grant rate for initial applications; February 2020

Report: 21 percent grant rate for redetermination requests and 47.6 percent grant rate for initial

applications; and March 2020 Report: 27 percent grant rate for redetermination requests and 11

percent grant rate for initial applications.

        While the Reports show a modest increase in parole grants, the parole-grant numbers are

nowhere near the historical numbers for NOLA ICE region, e.g. the 75 percent parole grant rate

reported in 2016, the year before this region saw a precipitous drop to a parole grant rate of 1.8

percent. In addition, Plaintiffs have reason to believe that Defendants continue to circumvent this

Court’s Order by failing to conduct individualized assessments of parole submissions and re-

submissions, as required by the Directive. Moreover, Defendants’ reports, (particularly the

February 2020 report reflecting only twenty-one initial parole applications), may not accurately

reflect the total number of parole requests received by deportation officers across the region’s

detention facilities.

        Unfortunately, class members with serious medical conditions continue to languish in

detention facilities in the NOLA ICE region, and with the specter of a COVID-19 outbreak, now



                                                 20
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 26 of 55



find themselves in conditions that pose an equal or graver threat to their lives, than the ones that

forced them to flee their homelands and seek asylum in the United States.

       For example, class member O.M.H. was denied parole despite having HIV and Hepatitis

C and remains in detention. Decl. ¶1,5. Class member K.S.R. tested positive for H1N1 but was

nonetheless denied parole and remains in custody despite a weakened immune system. Decl. ¶9.

Class member L.P.C. knows individuals currently in detention without parole who suffer from

medical conditions, such as asthma, diabetes, cancer, and lupus, that could result in death, should

a COVID-19 outbreak take place. Decl. ¶22. Class member Y.P.T. remains in detention, after

NOLA ICE officials denied all four of his parole requests, despite satisfying all parole

requirements, providing all necessary evidence, and being confined to a wheelchair. Decl., ¶ 19-

26, 28. Class member B.A.E., reports coughing “clots of blood,” having “blood in [his] feces, and

suffering from continuous fever, but only receives Ibuprofen and remains detained in a crowded

bunk. Decl., ¶ 10. Class member R.P.H., who was denied parole despite having been a cancer

survivor, was explicitly told she would not receive parole unless her cancer returned. Decl., ¶ 4-5,

15. And class member S.U.R.’s nephew remains detained despite having only one functioning

kidney. Decl., ¶ 12.

       All Plaintiff-witnesses have applied for release on parole at least once. Most suffer from

serious medical problems and are considered part of high-risk populations that are being decimated

by COVID-19. There is no public benefit in keeping these asylum-seekers in detention, at the risk

of irreparable injury. The experts agree that keeping these vulnerable class members detained

during the COVID-19 pandemic will result in risk of irreparable physical injury, and even death.

       As the anecdotal evidence from class members shows, NOLA ICE officials continue to

defy the Directive, even weeks after the dangers of COVID-19 became a reality. Class members



                                                21
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 27 of 55



languish in crowded detention centers, and those who are sick suffer without access to adequate

health care. Experts warn that class members face a certainty of irreparable harm and death once

these detention centers experience COVID-19 outbreaks, as they are congregate environments that

are simply ill equipped to prevent and successfully navigate an outbreak of such unprecedented,

deadly proportions. Franco-Paredes Exp. Decl. ¶¶ 12, 13.

   C. Legal Requisites for Establishing a Preliminary Injunction

       In deciding whether to issue a preliminary injunction, a court must consider “whether (1)

the plaintiff has a substantial likelihood of success on the merits; (2) the plaintiff would suffer

irreparable injury were an injunction not granted; (3) an injunction would substantially injure other

interested parties; and (4) the grant of an injunction would further the public interest.” Sottera, Inc.

v. FDA, 627 F.3d 891, 893 (D.C. Cir. 2010) (internal quotation marks and citations omitted).

Plaintiffs meet these requirements.

   Plaintiffs bear the burden of showing that they meet all factors: “[t]he movant has the burden

to show that all four factors, taken together, weigh in favor of the injunction.” Davis v. Pension

Ben. Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009). “The last two factors ‘merge when the

Government is the opposing party.’” Guedes v. Bureau of Alcohol, Tobacco, Firearms &

Explosives, 920 F.3d 1, 10 (D.C. Cir. 2019) (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).

This Court appeared to merge the last two factors in its analysis granting Plaintiffs’ preliminary

injunction motion: “these last two prongs pose no serious obstacle to Plaintiffs' request for a

preliminary injunction.” Mons 2019 WL 4225322, at *11.




                                                  22
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 28 of 55



                                         III.    ARGUMENT

       A.      Likelihood of success on merits

       In order to obtain injunctive relief, plaintiffs must demonstrate that they are likely to prevail

on the merits of their claims. The determination as to whether a party has successfully

demonstrated such likelihood is informed by the circumstances of the particular case and claims

being made. See Hi-Tech Pharmacal Co. v. United States FDA, 587 F. Supp. 2d 1, 8 (D.D.C.

2008). While the four factors of injunctive relief are not considered in isolation from one another,

a strong showing of likely success on the merits may warrant issuance of preliminary injunctive

relief, even if the plaintiff makes a less compelling showing on the other factors in injunctive-relief

analysis. Morgan Stanley DW Inc. v. Rothe, 150 F. Supp. 2d 67, 72 (D.D.C. 2001); Hi-Tech

Pharmacal Co., 587 F. Supp. 2d at 7.

       Plaintiffs re-assert the first two claims presented in their original complaint to the Court,

but now make these assertions as the basis for injunctive relief requested to enjoin Defendants

from acting in a manner specifically harmful to Plaintiffs’ during the COVID-19 pandemic.

Plaintiffs will demonstrate that they are likely to succeed on the merits of these claims, which

consist of the following:

            1) Defendants’ policy and practice of ignoring the Directive is arbitrary, capricious,

                and contrary to the law in violation of [the APA See Compl., ¶ 133.

            2) Defendants’ “failure to provide individualized determinations of flight risk and

                danger” violate the INA and implementing regulations and the APA See Compl.,

                ¶¶ 133-137.

       The INA, codified in Title 8 of the U.S. Code, contains important provisions of U.S.

immigration law. For example, the basis for the existing parole system in the U.S. is found in INA



                                                  23
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 29 of 55



§212(d)(5)(A), which grants the Secretary of DHS authority to make parole determinations

pursuant to its provisions. INA §212(d)(5)(A). Furthermore, through the INA, Congress delegated

rulemaking power to the Secretary, as it required that they “shall establish such regulations … as

he deems necessary for carrying out his authority under the provisions” of the INA. 8 U.S.C. §

1182(d)(5)(A). The Secretary has delegated parole authority to the three immigration agencies

which are components of DHS: USCIS, CBP, and ICE.35

        The authority granted by the Secretary to ICE includes the non-law enforcement functions

of parole programs, including the authority to make parole determinations for arriving aliens who

have passed credible fear interviews, and are awaiting an asylum hearing. Id. In addition to

delegating this authority over general parole determination, the Secretary also delegated to ICE

the supplemental specific authority to grant parole to arriving aliens due to “urgent humanitarian

interest” or “significant public benefit.” 8 C.F.R. § 212.5. Groups whose need for parole constitute

urgent humanitarian interest or significant public interest include, but are not limited to, individuals

who “have serious medical conditions, where detention would not be appropriate,” and “whose

continued detention is not in the public interest.” Directive at ¶ 4.3 (citing 8 C.F.R. § 212.5(b)).

        The power of an administrative agency to administer authority granted to it by Congress,

such as the INA authority over parole determinations delegated to ICE by the Secretary,

“necessarily requires the formulation of policy and the making of rules to fill any gap left,

implicitly or explicitly, by Congress.” Morton v. Ruiz, 415 U.S. 199, 231 (1974) (explaining that

rulemaking power was necessary for an agency to carry out the powers delegated to it by the




35
  (Memorandum of Agreement Between USCIS, ICE, and CBP: Coordinating the Concurrent
Exercise by USCIS, ICE, and CBP, of the Secretary’s Parole Authority Under INA § 212(d)(s)(A);
Homeland Security Act, 6 U.S.C. § 251-98 (transferring authorities exercised exclusively by the
former Immigration and Naturalization Service to DHS).
                                                  24
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 30 of 55



Secretary of the Interior under an act of Congress). Agencies are empowered by the delegation of

authority to promulgate rules and policies that serve as implementing regulations. Id.

   1) Plaintiffs’ Claims Arise under the APA.

       As aforementioned, DHS and ICE (hereinafter “Defendants”) presently both possess parole

authority under the INA, as of the delegation of such authority by the Secretary of DHS to ICE.

As ICE must now implement the INA to exercise the parole determination authority it was granted,

it is necessary for ICE to develop rules to fill gaps left by Congress in the INA. For example, while

the INA grants the authority to release immigrants in custody on parole, it does not dictate the

process that should be followed. For that reason, ICE was compelled to produce the Directive to

provide guidance to its officials carrying out determinations, and to prevent those determinations

from being made arbitrarily or on an ad hoc basis, in violation of the Administrative Procedures

Act (“APA”). Morton, 415 U.S. at 232.

       The APA, codified under Title Five of the U.S. Code, governs the actions of agencies, as

well as the actions of federal executive departments, that delegate rulemaking power to agencies

that are components of them. “Agencies,” under the APA, are “each authority of the government

of the [U.S.], whether or not it is within or subject to review by another agency,” except for those

expressly excluded in the APA’s provisions. 5 U.S.C. § 701. The APA prohibits such acts by

agencies from being “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” 5 U.S.C. § 706.

       Actions of agencies governed by the APA include the process by which they promulgate

rules, after they have been delegated the authority to do so. 5 U.S.C.A. § 553 A “rule” under the

APA is defined as “the whole or a part of an agency statement of general or particular




                                                 25
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 31 of 55



applicability and future effect designed to implement, interpret, or prescribe law or policy or

describing the organization, procedure, or practice requirements of an agency…” 5 U.S.C. § 551.

       The Directive satisfies the definition of a rule under the APA. . 5 U.S.C §551(4) et seq.

(1946). It is a statement applicable to the particular agency action of making parole determinations

that was promulgated by the Defendants – an administrative agency (ICE), and the federal

executive department which delegated parole determination power to that agency (DHS). Dep’t of

Homeland Sec. Delegation No. 7030.2, “Delegation of Authority to the Assistance Secretary for

the Bureau of Immigration and Custom Enforcement” (Nov. 13, 2004); ICE Delegations of

Authority to the Directors No. 0001, “Detention and Removal and Investigations to the Field

Office Directors, Special Agents in Charge and Certain Other Officers of the Bureau of

Immigration and Customs Enforcement,” (Jun. 6, 2003). The Directive was designed to prescribe

policy for the implementation of the INA bysetting forth procedures and practice requirements to

provide guidance on the future exercise of discretion by agency officials making parole

determinations. 5 U.S.C. §551 et seq. (1946). As the Directive in question is a rule pursuant to the

meaning under the APA, claims regarding the agency’s actions with respect to the Directive are

governed by the APA.

       Plaintiffs are likely to succeed on the merits of their claims arising under the APA, as: 1)

Plaintiffs validly challenge final agency action, entitling them to judicial review of their claims

under the APA; 2) the Directive is a binding agency rule that ICE and DHS are required to adhere

to under the Accardi doctrine of the Supreme Court; 3) Plaintiffs are likely to successfully

demonstrate the Defendants do not adhere to this binding Directive; and 4) Defendants’ failure

and refusal to adhere to the Directive renders their actions arbitrary, capricious, and contrary to

law in violation of the APA.



                                                26
          Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 32 of 55



   2) The Directive is binding o nICE and DHS under the Accardi doctrine.

          The Accardi doctrine established that agencies are required to adhere to their own rules,

including internal agency policies, such as the Directive. U.S. ex rel. Accardi v. Shaughnessy, 347

U.S. 260 (1954); Morton, 415 U.S. at 200, 235 (requiring an agency to comply with a directive

that provides guidance on internal procedures, and holding that the agency’s failure to comply

constituted a violation of the APA as “arbitrary” and “capricious”). This remains true, even when

procedures set out are potentially more rigorous than required. Id. Adherence by an agency to its

rules is particularly significant where the rights of individuals are impacted by agency action and

rulemaking. Id. at 235; e.g. Aracely v. Nielsen, 319 F.Supp.3d 110, 149, 157 (D.D.C. 2018)

(holding that Defendants must re-evaluate plaintiff’s request for parole in strict compliance with

the ICE Directive of 2009, as that Directive impacts individual rights); Vitarelli v. Seaton, 359

U.S. 535 (1959); Service v. Dulles, 354 U.S. 363, 38 (1957); Morton v. Ruiz, 415 U.S. 199, 235

(1974).

          Prior to the filing of this motion, this Court already established that the specific Directive

in question in Mons and this request is binding written agency policy for the following reasons: a)

it impacts individual rights of arriving aliens, b) the boilerplate disclaimer language included in it

is not effective, and 3) it imposes constraints on an agency’s previously unfettered discretion over

parole grants upon taking effect.

                 a. The Directive is binding because it impacts rights of arriving aliens.

          This Court has established that the Directive is binding written agency policy, as it impacts

individual rights of arriving aliens, and legal consequences flow from DHS and ICE failure to

implement the Directive in making parole determinations. Bennet v. Spear, 520 U.S. 154, 177-78

(1997), Aracely, 319 F.Supp.3d at 150 (2018); Damus, 313 F.Supp.3d at 343. Agency action



                                                   27
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 33 of 55



impacts individual rights when rights or obligations of plaintiff’s are determined by those actions,

or legal consequences flow from those actions. 5 U.S.C. § 704.

        The Directive sets out the definitions, guidance, internal procedures, and standards used to

make a determination of parole, as well as the mitigating factors required to deny individuals

parole. Directive ¶ 1-9. Freedom of movement is a fundamental personal liberty under the U.S.

Constitution. Aptheker v. Sec’y of State, 378 U.S. 500, 505-509 (1964), U.S. Const. amend. V.

Thus, the determination of whether Plaintiffs will be granted parole is simultaneously a

determination of whether, and to what extent, Plaintiffs will be deprived of a liberty interest prior

to their asylum hearings, or if they will instead be able to exercise their right to freedom of

movement.

        During the COVID-19 virus pandemic, the Directive has even more extensive impact on

individual rights of arriving aliens than under circumstances where no public health emergency is

present. Until the pandemic is abated, the Directive impacts Plaintiffs’ individual rights to bodily

integrity and reasonable safety. See DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S.

189, 199-200 (1989); see also Youngberg v. Romeo, 457 U.S. 324, 319 (1982). Additionally, while

the Directive requires individualized parole determinations for all arriving aliens found to have a

credible fear, it separately emphasizes that, for “urgent humanitarian reasons” or “significant

public benefit,” such individualized review is made available to individuals who “have serious

medical conditions, where continued detention would not be appropriate” and “whose continued

detention is not in the public interest.” Directive at ¶ 4.3, citing 8 C.F.R. § 212.5(b). Thus, in

addition to establishing the right of individualized review of parole eligibility for all arriving aliens

with credible fear, the Directive specifically highlights that individuals of vulnerable health also

have this right. Since it is established that the Directive is binding, the existence of these rights



                                                   28
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 34 of 55



persists despite any attempt by Defendants to disclaim the creation of rights using boilerplate

language.

       Therefore, as this Court has already established, and Plaintiffs further demonstrate, the

Directive impacts individual rights and liberties of Plaintiffs, and is thus binding pursuant to the

Accardi doctrine. Aracely v. Nielsen, 319 F.Supp.3d 110, 149, 157 (D.D.C. 2018).

               b. The Directive is binding because the boilerplate language it contains is
                  ineffective and does not enable Defendants to evade legal challenges.

       Defendants included a disclaimer in the Directive, stating that it “is not intended to, shall

not be construed to, may not be relied upon to, and does not create, any rights, privileges, or

benefits, substantive or procedural, enforceable by any party against the United States.” Directive

¶ 10. In recent prior cases, arriving aliens have argued to this Court that Defendants’ purpose in

including this language is to attempt to prevent the Directive from becoming binding, in order to

avoid APA claims from being brought against them. See Aracely 319 F.Supp.3d 110; see also

Damus, 313 F.Supp.3d at 341–42,.

       Nonetheless, this Court has established that an agency cannot use such boilerplate language

to evade legal challenges or judicial review under the APA. Aracely, 319 F.Supp.3d at 152; Damus,

313 F.Supp.3d at 337-38; §706(2); 5 U.S.C. § 551. Such language is ineffective and does not

enable Defendants to evade legal challenges. Thus, the Directive does, in fact, impact rights of

individuals, and remains binding on the DHS and ICE, despite the use of boiler plate disclaimer

language.

                       i.     The Directive is binding as it imposes constraints on those
                              agencies’ previously unfettered discretion over parole grants.

       In its first paragraph, the Directive contains an explanation that describes its purpose,

stating it “provides guidance” on agency officials’ use of their “discretion to consider the parole



                                                29
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 35 of 55



of arriving aliens.” Directive ¶ 1. Though an agency’s discretion over an issue or process may be

subject to no, or fewer, limitations prior to the implementation of a relevant rule, once that agency

“announces and follows—by rule or by settled course of adjudication—a general policy by which

its exercise of discretion will be governed, an irrational departure from that policy (as opposed to

an avowed alteration of it) could constitute action that must be overturned as ‘arbitrary, capricious,

[or] an abuse of discretion’.” Lopez v. FAA, 318 F.3d 242, 246–48 (D.D.C. 2003); Damus v.

Nielsen, 313 F.Supp.3d at 337–38 (D.D.C. 2018). Since departure from any implemented rule

limiting agency discretion results in invalidation of that departing action, rules imposing such

constraints on agency discretion are binding upon implementation.

       The aforementioned statement explaining the Directive’s purpose effectively announced,

in 2009, that the information contained in the Directive would govern the use of discretion in

parole determinations by Defendants. While Defendants may not originally have been bound to

perform parole determinations pursuant to factors, considerations, and measures such as those set

out in the Directive, their discretion to ignore those measure ceased upon the date which the

Directive went into effect. Thus, the Directive is binding on Defendants as of January 4, 2009.

   3) Defendants persistently refuse to adhere to the binding directive during the COVID-19
      pandemic, despite the issuance of a prior order by this Court granting injunctive relief.

       In September 2019, this Court found Plaintiffs provided sufficient evidence to demonstrate

that Defendants were not following the binding Directive. (Doc. No. 33) . To make that

determination, the Court considered statistics demonstrating the abysmal rates of parole grants. Id.

These statistics included that in the years immediately following implementation of the Directive,

asylum-seekers were granted parole at a rate of ninety percent nationwide, but since 2017 the rates

of release on parole dramatically declined, despite confirmation by the DHS and NOLA ICE that



                                                 30
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 36 of 55



the Directive was being followed. Id. NOLA ICE was shown to deny parole requests at a rate of

98.5% in 2018 and 100% in 2019, being the lowest release rate in the country. Id.

   Additionally, affidavits of arriving aliens supported that numerous individuals who had met all

requirements for parole eligibility under the Directive were denied parole, whether they had

submitted all required documents or, as occurs many times, had not been given sufficient time to

submit documents. Affidavits also evidenced failure to provide parole interviews, failure to

provide information regarding rights to and engagement in the parole process, failure to translate

or explain the contents of documents or processes to detainees, neglect and inattention to detainees

who tried to seek answers, and the regular vocalization of comments assuring that parole would

not be granted to detainees in adherence to the Directive.

       The Court should again find that Plaintiffs provide sufficient evidence to demonstrate

continued failure to follow the binding Directive and provide individualized determinations of

flight risk and danger.

                   a. Parole grant rates continue to be abysmal and a departure from
                      previous application of the Directive, with no rational justification.

       Plaintiffs now provide the most recent statistics on the most recent parole grant rates, which

still evidence an irrational departure from binding agency policy in the Directive, despite the

issuance of the Order providing injunctive relief in September. INS v. Yang, 519 U.S. 26 (1996).

Plaintiffs remind the Court that, in 2016, about 75% of parole applications were successful. (Scharf

Decl., ¶ 14). In 2018, fewer than 2% of parole applications were granted. Id. At the present time,

in March 2020, data reported by Defendants demonstrate that parole rates are as follows: 12% at

Atlanta City Detention Center, 30% at Jackson Parish Correctional Center, 32% at Winn, 35% at

Richwood, 19% at Basile Detention Center, 34% percent at River, 41% percent at Pine Prairie,




                                                31
          Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 37 of 55



zero percent at La Salle, zero percent at Catahoula, and zero percent at Allen Parish Correctional

Center.

          Though rates did appear to begin to grant rise slightly in 2020, statistics demonstrating

such increases are missing relevant data. Id. Additionally, the rise that has occurred is still an

astounding departure from previous grant rates, with no justification for such decline (as discussed

below). Id.

          Furthermore, witnesses continue to provide testimony of continued egregious behavior of

Defendants in violation of the Directive, despite the injunctive relief and measures ordered by this

Court in September 2019. Witness testimony evidences that determinations over parole

persistently fail to be individualized.

                     b. Defendants often deny parole without arriving aliens ever having
                        applied, indicating that they are not conducting individualized
                        determinations as required by the Directive.

          Arriving aliens have been denied parole without ever being given information about parole

or the opportunity to apply. B.A.E. Decl., ¶ 8 (stating that a denial was given only three days to

apply for parole and was denied without ever applying when was not able to meet the deadline);

O.M.H. Decl., ¶ 5 (informing that arriving alien was denied parole without having applied for it);

S.U.R. Decl., ¶ 7 (explaining that arriving alien was denied parole about three days after passing

credible fear interview, without ever having applied for parole); Y.P.T. Decl., ¶ 12 (informing that

arriving alien was denied parole before even being given opportunity to apply). At times, it is upon

receipt of their denial notice that they learn about parole. Id. Denial has often happened just days

after arriving aliens having been found to have credible fear. Id. As the Directive requires

individualized determinations of flight risk or danger to be made, Defendants have violated the

Directive, since it is impossible to make an individualized determination without having an



                                                 32
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 38 of 55



application informing decisionmakers of the particular circumstances of an individual to be

considered. Directive at ¶ 4.3, citing 8 C.F.R. § 212.5(b).

                   c. Defendants explicitly state that applying for parole is futile, and
                      parole grants will not be issued.

       Arriving aliens are often discouraged from applying for parole by officers who make

comments explicitly assuring them of the futility of submitting a parole application. B.A.E. Decl.,

¶ 9 (revealing that arriving aliens were told by ICE officials at River that ICE “does not grant

parole to anyone in Louisiana”); T.R.O. Decl., ¶ 12 (was told by ICE Officer Silva that “parole is

not granted in Louisiana.”); R.P.H. Decl., ¶ 15 (revealing that declarant has been told by ICE

agents, on multiple occasions, that she will not be granted parole unless her cancer returns); T.M.F.

Decl., ¶ 9 (revealing that declarant was told by an ICE officer not to place hope in parole). Officers

have told arriving aliens that they will not be getting parole. Sometimes, they have stated that

denials will be given under all circumstances, and other times, they have stated that grants will

only be given to certain persons, such as those who have cancer. R.P.H. Decl., ¶ 15 (revealing that

declarant has been told by ICE agents, on multiple occasions, that she will not be granted parole

unless her cancer returns). Other times, comments have been made such that parole is not granted

to anyone at all in Louisiana. B.A.E. Decl., ¶ 9 (revealing that declarant was told by ICE officials

at River that ICE does not grant parole to anyone in Louisiana).

       These comments further indicate Defendants’ failure to adhere to the Directive, as the only

reasons for which a person should be denied parole under the Directives are if, after an

individualized review of their request, they are determined to be a flight risk or a danger to the

community. § 212.5(b)(5); Directive Par. 6.2, 8.3; Aracely, 319 F.Supp.3d 110 (Jul. 3, 2018).

Otherwise, parole should be granted as continued detention is not in the public interest. Id.




                                                 33
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 39 of 55



               d. Defendants fail to provide a reasonable amount of time for arriving aliens
                  to submit parole applications.

       When Defendants do accept parole applications, they do not provide a reasonable amount

of time for arriving aliens to submit required documents. B.A.E. Decl., ¶ 8 (explaining that

declarant was given only three days to apply for parole and was not able to meet the deadline). In

order to apply for parole, an individual must first determine who will serve as their sponsor. S.U.R.

Decl., ¶8-9. Then, they must collect several documents to demonstrate their eligibility for parole,

and their sponsor’s ability to serve as such. Id. This involves collecting evidence such as identity

documents, often from a country individuals have just fled in fear of persecution, tax documents

from sponsors, proof of homeownership, utility bills, and letters of support from the sponsor and

any other individuals available to attest to the good character of the applicant. Directive Par. 8.3-

8.4; S.U.R. Decl., ¶8-9. In some instances, parole applicants have been given as little as three days

to collect these documents and determine where to submit them, with little, if any, guidance from

officers. B.A.E. Decl., ¶8 (revealing declarant was given three days to apply for parole and was

not able to meet the deadline).

       These acts by Defendants confirm they do not have an interest in providing an

individualized determination of eligibility for parole. By failing to allow a reasonable amount of

time for individuals to submit all required materials, Defendants effectively deprive arriving aliens

of the opportunity to sincerely undergo an individualized determination of their eligibility as

required by the Directive.

               e. Defendants continue to determine flight risk and danger arbitrarily,
                  despite mounting evidence in favor of granting parole.

       Denials continue to be issued despite mounting evidence in favor of applicants’ eligibility

and satisfaction of all requirements for parole. B.A.E. Decl., ¶9; R.P.H. Decl., ¶15. These denials


                                                 34
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 40 of 55



continue to be categorical, and if any notice of denial is provided, at all such notice does not explain

how the applicant falls into the category for which they were denied, usually “flight risk.” This

action by Defendants indicates that such determinations are made arbitrarily and without reasoning

based on particular facts of applicants’ circumstances and cases. B.A.E. Decl., ¶9 (informing that

the parole applicant was denied parole for alleged “flight risk” despite submitting all required

evidence to the contrary and received no further explanation); R.P.H. Decl., ¶15 (explaining that

applicant is eligible for parole and has applied four times, but was denied repeatedly, three times

for “flight risk” despite having extensive family in Florida to sponsor her, and the last for “lack of

additional documents.”).

        Many denied applicants have sponsors who are U.S. citizens, and who provide all

necessary evidence of citizenship, can attest to the arriving alien’s good character, and have a close

relationship, willingness, and ability to support them. B.A.E. Decl., ¶9 (explaining that arriving

alien was denied as a “flight risk” even though her husband, who was released on parole in another

region and is making an asylum claim under the same facts as this arriving alien, has same parole

sponsor, who is a U.S. citizen cousin who lives in Tampa, Florida, and has presented evidence in

support of the arriving alien’s request for parole numerous times, including copies of their 2018

tax returns, evidence of U.S. citizenship, copies of bills, additional letters of support,

documentation of arriving alien’s clean criminal history, and a copy of arriving alien’s birth

certificate); R.P.H. Decl., ¶15 (stating that although eligible for parole and having applied four

times, arriving alien has been denied repeatedly, the first three times for “flight risk” despite having

extensive family in Florida to sponsor her, and the final time for “lack of additional documents.”);

K.S.R. Decl., ¶7 (explaining that their sponsor is a U.S. citizen); O.M.H. Decl., ¶11 (explaining

that their sponsor is a U.S. citizen); S.U.R. Decl., ¶8 (explaining that their sponsor is a U.S. citizen);



                                                   35
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 41 of 55



T.M.F. Decl., ¶23 (explaining that their sponsor is a U.S. citizen); L.P.C. Decl., ¶11 (explaining

that their sponsor is a U.S. citizen).

        Many others have sponsors who are lawful permanent residents in the U.S., willing to take

responsibility for them, but are denied, nonetheless. Y.P.T. Decl., ¶28 (explaining that their

sponsor is a lawful permanent resident). While not absolutely dispositive of an arriving alien’s

merit of release on parole under an individualized review, the fact that grants of parole have been

made in different regions for persons whose asylum cases stem from the same set of facts as those

in a denied class member’s case suggests that individualized review has not occurred before denial.

K.S.R. Decl., ¶7 (has same sponsor as husband, and same set of facts leading to her request for

asylum yet was denied parole though her husband was granted parole in a different region).

        After receiving submissions of parole applications, Defendants sometimes fail to conduct

parole interviews. S.U.R. Decl., ¶8-10 (explaining declarant was never provided a parole interview

or a response on their application despite having their attorney prepare a parole application on their

and their U.S. citizen sponsor’s behalves, despite submitting all required documentation). The

failure to conduct parole interviews after receiving submissions, while still issuing denials despite

having received mounting evidence of eligibility, demonstrates that Defendants decisions to deny

are made arbitrarily and irrationally. In the face of mounting evidence of eligibility, it would only

be rational for Defendants to seek clarification of any facts that may indicate ineligibility through

a parole interview. Thus, failure to conduct such interviews indicate that Defendants are not

interested in assessing the particular circumstances of each person’s individual case and are

predisposed to deny regardless of any evidence provided by arriving aliens.

        Often, arriving aliens commonly receive no notice at all informing them why they were

denied, let alone the insufficient notice described above. S.U.R. Decl., ¶8-10 (was never provided



                                                 36
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 42 of 55



a response on their application despite having their attorney prepare a parole application on their

behalf, having a U.S. citizen sponsor, and having submitted all required documentation).

       Officials at the detention centers have sometimes refused to accept applications requesting

parole at all. T.R.O. Decl., ¶11-12 (describing that, despite many attempts to request parole, ICE

officers refused to accept parole application, and individual was told that she would have to wait

until her court date); O.M.H. Decl., ¶9 (explaining that ICE officers stopped visiting detainees and

refused to accept parole requests or provide information despite being asked). Such actions are

evidently contrary to the individualized determination requirement in the Directive.

               f. Defendants disregard the vulnerability of individuals with medical issues
                  and ignore provisions that parole of such persons is justified.

       The Directive contains provisions in favor of granting parole to class members who “have

serious medical conditions, where continued detention would not be appropriate,” and “whose

continued detention is not in the public interest.” Directive at ¶4.4 (citing 8 C.F.R. § 212.5(b)).

Defendants disregard those provisions by continuously keeping individuals with underlying health

conditions in detention, and even more extensively violate those provisions during the COVID-19

pandemic, due to those individuals’ particular vulnerability. Numerous individuals with

underlying health conditions and serious medical concerns remain in detention and have been

denied parole, including those with asthma, diabetes, lupus, H1N1, HIV, hepatitis, cancer and

others. K.S.R. Decl., ¶9 (tested positive for H1N1, but denied parole nonetheless); L.P.C. Decl.,

¶22 (individuals who she has witnessed remain in detention without parole include those who

suffer from asthma, diabetes, cancer, and lupus); Y.P.T. Decl., ¶19-26, 28 (denied four times

despite satisfying all requirements, providing all necessary evidence, and now being confined in a

wheelchair due to the neglect of the government to an injury he sustained). Such continued

detention is in direct violation of the aforementioned provisions of the Directive. O.M.H. Decl.,

                                                37
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 43 of 55



¶1,5 (explaining declarant was denied parole without ever having applied, despite being positive

for HIV and Hepatitis C).

   4) Plaintiffs’ claims validly challenge final agency action, entitling them to judicial review
      of those claims under the APA.

       As the claims brought by Plaintiffs’ challenge final agency action, Plaintiffs are entitled to

judicial review of those claims. 5 U.S.C. § 704. The APA grants the authority to bring legal action,

including writs of prohibitory or mandatory injunction, in a court of competent jurisdiction, as the

Plaintiffs have done in Mons. 5 U.S.C. § 704. Persons suffering legal wrongs because of agency

action, or adversely affected or aggrieved by agency action are entitled to judicial review thereof

if the actions in question: 1) impact plaintiffs’ rights, and 2) are final agency actions. 5 U.S.C. §

704; See Aracely v. Nielsen, 319 F.Supp.3d 110, 138-139 (D.D.C. 2018); see also Bennett v. Spear,

520 U.S. 154, 177-78 (1997).

       In order to be reviewable as a final action, the agency action at issue does not need to be in

writing. See Venetian Casino Resort LLC v. EEOC, 530 F.3d 925, 929 (D.D.C. 2008) (entertaining

an APA challenge to the agency's “decision ... to adopt [an unwritten] policy of disclosing

confidential information without notice” because such a policy is “surely a consummation of the

agency's decision making process” and it impacted the plaintiff's rights); R.I.L–R v. , 80 F.Supp.3d

164, 184 (holding that ICE's deterrence policy is a final agency action subject to APA review,

despite the lack of a writing memorializing the policy).

       This Court has established that routine and systematic failure to adhere to the statutory

directives requiring factors to be considered in making custody determinations by agencies such

as ICE constitutes final agency action under the APA, and is thus subject to judicial review by a

court. Ramirez v. U.S. Customs & Enf’t, 310 F.Supp.3d 7, 8 (D.D.C. 2018) (holding that ICE’s



                                                 38
          Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 44 of 55



failure to adhere to directive constituted final agency action subject to judicial review under the

APA).

          As in Ramirez, Plaintiffs challenge the routine and systematic failure of Defendants to

adhere to the Directive, which serves to implement parole procedures under the INA. Action being

challenged by Plaintiffs also similarly includes Defendants’ failure to follow the Directive’s

instructions to provide individualized review when making custody determinations regarding

whether to grant parole, as required by the INA. See Compl., ¶133-137. As such actions by

agencies like ICE have been established by this Court to constitute final agency action, Plaintiffs

validly challenge Defendants’ actions under the APA and are entitled to judicial review of their

claims.

   5) Defendants’ refusal to adhere to the Directive renders their actions arbitrary and
      capricious under the INA, requiring their actions to be overturned under the APA.

          The APA presents grounds that authorize and require a reviewing court to overturn agency

action as being in violation of its provisions. These grounds include agency action being 1)

arbitrary and capricious, and 2) contrary to law. 5 USC § 706.

             a. Defendants’ actions are arbitrary and capricious under the APA.

          Agency actions may be arbitrary and capricious under the APA when they do not comply

with binding internal policies governing the rights of individuals. 5 U.S.C. § 706(2)(A); see

Morton v. Ruiz, 415 U.S. 199, 204-06 (1974); Aracely, 319 F.Supp.3d at 150. The Supreme Court

has established that the APA was adopted to provide, inter alia, that administrative policies

affecting individual rights and obligations be promulgated pursuant to ascertained and established

procedures, such as the Directive. This requirement set out by the APA serves to ensure agency

rules are not applied in an ad hoc manner, as unpublished ad hoc determinations are inherently

arbitrary in nature. Morton, 415 U.S. at 232.

                                                 39
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 45 of 55



        In INS v. Yang, 519 U.S. 26 (1996), the Supreme Court held that an irrational departure

from policy (as opposed to an avowed alteration of it) could constitute action that must be

overturned as “arbitrary [or] capricious,” within the meaning of the APA, 5 U.S.C. § 706(2)(A). In

contrast to the behavior of defendants in Yang, Defendants in Mons are not merely narrowing or

expanding a definition, but instead entirely disregarding a binding directive requiring the provision

by the agency of an individualized determination of eligibility. Yang, 519 U.S. at 32 (finding that

taking a narrow view of what constitutes a term in a statute where no definition was provided by

that statute, while still adhering to the provision containing the term, does not violate the APA).

        The issue with Defendants’ actions in Mons is not whether Defendant agencies can

elaborate what constitutes a flight risk or danger where there is no definition provided under the

INA. Instead, the issue consists of Defendants’ failure to conduct individualized determinations to

Plaintiffs as required by the INA, as demonstrated by their failure to provide any reasoning as to

why they consistently conclude that each of the individuals, in the vast majority of applicants

denied parole by Defendants, present a flight risk or danger.36

        This Court explained that it found Defendants offered “absolutely no explanation for the

precipitous nosedive in the parole-grant rates issued by an Office that has allegedly preserved the

same underlying policy for making those decisions all along.” See Mons, No. 19-1593 JEB, 2019

WL 4225322 at 21. Approximately seven months later, Defendants still have not offered an

explanation for continued abysmal parole-grant rates and persistent departure from the Directive.




36
   Class members report that ICE officers merely check a box next to select a category, such as “flight
risk” or “danger” and provide no further explanation or rational for how they determined that
individuals fall under such categories, based on the facts specific to their situation or application for
parole. S.U.R. Decl., ¶ 8-10; R.P.H. Decl., ¶ 15; B.A.E. Decl., ¶ 9.


                                                   40
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 46 of 55



Nor have Defendants made an avowed alteration of the Directive. As no explanation has been

provided, no avowed alteration has occurred, and no lawful or valid explanation is readily

apparent, Defendants actions constitute an irrational departure from binding agency policy. Thus,

their actions are arbitrary and capricious under the APA.

            b. Defendants’ actions are contrary to law, as they violate the INA.

        As set forth in the INA, parole applications are to be granted on a “case-by-case” basis for

“urgent humanitarian reasons or significant public benefit,” provided the aliens present neither a

security risk nor a risk of absconding. INA § 212(d)(5)(A).

        While the act does not provide definitions of “urgent humanitarian reasons” or “significant

public interest,” it does provide examples of what would be considered to constitute such terms.

Id. These examples are not an exhaustive list. Id. Instead, these are groups of persons highlighted

as specifically justifiable. Id. The INA further establishes this list as a floor, not a ceiling, as it

states that all other arriving aliens may also be granted parole, so long as they meet initial eligibility

conditions, are provided with an individualized review, and are not concluded to be risk of flight

or danger as a result of that individual review. 8 C.F.R. 212.5(c)-(d).

        The practice of providing notice in the form of a “check” indicating a category for denial

with no further explanation indicates that individualization on a “case-by-case” of review has not

occurred, as required by the INA. 8 C.F.R. § 212.5. Additionally, as discussed earlier in this

motion, Defendants persistently engage in other actions that demonstrate failure to provide

individualized determinations in violation of the INA, such as denying Parole toarriving aliens

who have not applied, explicitly stating that applying for parole is futile as no parole grants will

be issued, failing to provide a reasonable amount of time for arriving aliens to submit documents

to be evaluated, and failing to conduct parole interviews prior to denial of parole applications.


                                                   41
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 47 of 55



S.U.R. Decl., ¶7-10; B.A.E. Decl., ¶8-9; T.R.O. Decl., ¶12; R.P.H. Decl., ¶15; O.M.H. Decl., ¶5;

Y.P.T. Decl., ¶12. These actions impede the receipt of facts, without which no individualized

determination can occur, demonstrating Defendants’ lack of intent to consider the individual facts

of arriving aliens’ cases, in violation of the INA. Id; 8 C.F.R. § 212.5.

       Furthermore, as the Directive provides binding agency policy on the technical details and

implementation of parole, about which Congress provided no guidance, it is the authority for

parole procedures, where the INA has not set forth or elaborated on. 5 U.S.C.A. § 553. Thus, since

the Directive provides the authority for parole implementation under the INA, Defendants

inherently violate the INA when it does not abide by the Directive. Bennet v. Spear, 520 U.S. 154,

177-78 (1997), Aracely, 319 F.Supp.3d at 150 (2018); Damus, 313 F.Supp.3d at 343.

       For these reasons, Defendants’ actions are likely to be found arbitrary, capricious, and

contrary to law under the APA, and Plaintiffs are likely to succeed on the merits of their claims.

       B.      Plaintiffs Will Suffer Irreparable Harm Absent a Preliminary Injunction.

       In order to establish irreparable harm, the moving party must show that the injury is “of

such imminence that there is a ‘clear and present’ need for equitable relief to prevent irreparable

harm.” Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006)

(quoting Wisconsin Gas Co. v. Fed. Energy Regulatory Comm’n, 758 F.2d 669, 674 (D.C. Cir.

1985) (per curiam)). The injury must also be “both certain and great; it must be actual and not

theoretical.” Id. (quoting Wisconsin Gas, 758 F.2d at 674). Finally, the injury must be “beyond

remediation.” Id.

       In its earlier holding, this Court noted that: “[l]ike the plaintiffs in Damus, Plaintiffs here

have established that they will suffer irreparable harm without injunctive relief.” As the Court

there noted, detention irreparably harms individuals “in myriad ways,” and the injuries at stake



                                                 42
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 48 of 55



there and here are “beyond remediation.” 313 F. Supp. 3d at 342. Mons 2019 WL 4225322, at

*11. The Court recognized that Defendants’ non-compliance with the Directive subjected asylum-

seekers to prolonged detention and suffering. Id. The COVID-19 pandemic is not theoretical; it is

a very real, deadly threat to the physical well-being of Plaintiffs. Should COVID-19 strike NOLA

ICE’s detention facilities, most Plaintiffs will suffer irreparable harm beyond remediation. As

Professor Scharf concludes:

        “[d]espite explicit guidelines and standards mandating proactive efforts to reduce disease
        in the facilities, [] ICE has failed to respond to obvious warnings, risk factors and direct
        information to reduced the risks of COVID-19 posed to people detained in their custody.
        The risks of irreparable harm posed to these individuals, including the more probable than
        not consequence of long-term illness and death, is in my opinion substantial and avoidable
        if appropriate release mechanisms are adopted in a rapid timeframe.”
        Scharf Exp. Decl., Summary Opinion.

    1) Plaintiffs Will Become Infected with COVID-19 if They Remain in Detention.

        Plaintiffs have presented evidence showing that they are suffering or will suffer irreparable

harm absent this Court’s intervention. They have shown that ICE continues to deprive them of

“the protections of the ICE Directive. . . . instead, they are subject to a de facto ‘no-parole’ reality,

under which detention has become the default option . . . being deprived of the safeguards of the

Directive harms putative class members in a myriad ways.” Damus at 342. NOLA ICE’s

reluctance to abide by the principles of the Directive and this Court’s Order, demonstrated by the

continued paucity of parole grants, has left hundreds of asylum-seeking class members trapped in

detention facilities that are simply ill equipped to protect them from the irreparable harm that

COVID-19 will wreak upon them.

    Without injunctive relief, present and future class members are likely to become infected with

COVID-19. Plaintiffs’ experts warn that “[i]mmigration detention centers in the United States

are tinderboxes for the transmission of highly transmissible infectious pathogens including the



                                                   43
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 49 of 55



SARS-CoV-2, which causes the Coronavirus Disease (COVID-19).” Franco-Paredes Exp. Decl.

¶15. “Given the large population density of immigration detention centers, and the ease of

transmission of this viral pathogen, the attack rate inside these centers may reach exponential

proportions consuming significant medical care and financial resources.” Id. In addition, these

detention centers “are often unhygienic environments” exacerbating the propagation of COVID-

19. Scharf Exp. Decl. ¶18 at (a)(i).

       Class members relate harrowing conditions that will make the spread of COVID-19

among these detained asylum-seekers inevitable: Plaintiffs are housed in dorms with as many 100

men, forced to share four toilets, four sinks, and five showers in a shared room. O.M.H. Decl. ¶10.

At Adams, some are housed in dorms holding up to 240 men , who are forced to share six toilets,

twelve sinks, and one shower room with twelve showerheads in close proximity. S.U.R. Decl. ¶13.

At South Louisiana, as many as 72 women are housed in a single dorm with beds less than two

feet apart from one another, and forced to share three toilets, three sinks, and six phones, none of

which are ever properly sanitized. K.S.R. Decl. ¶15; L.P.C. ¶14,16. These women also report that

they are not provided sufficient toilet paper and had no toilet paper for nearly a week in March

2020. Id. At LaSalle some Plaintiffs’ class members are housed in dorms with more than 90 men,

who are forced to share have five toilets, eight sinks and one shower room with five showerheads.

T.M.F. Decl. ¶14. In these environments, Plaintiffs’ cannot practice proper social distancing or

hygiene, the only known methods to stem the rapid spread of COVID-19. Franco-Paredes Exp.

Decl. ¶11,12. See also Scharf Exp. Decl. ¶ 24.

       The facts are stark and frightening. Given the high population density of these facilities

and the ease of transmission of this viral pathogen, the infection rate will be exponential if even a

single person, with or without symptoms, that is shedding the virus enters a facility. Franco-



                                                 44
           Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 50 of 55



Paredes Exp. Decl. ¶20. Plaintiffs describe residing in a petri dish-like environment. Experts agree

that given the poor conditions present in the immigration detention facilities in Louisiana and

Mississippi, and high population density (exacerbated by Defendants’ refusal to comply with the

Directive), the spread of COVID-19 is inevitable.

       2) Plaintiffs Will Likely Become Ill and/or Die from Infection if They Remain in Detention.

       Plaintiffs here have established that they will suffer irreparable harm without injunctive relief.

As this Court previously recognized, detention irreparably harms individuals “in myriad ways,”

and the injuries suffered by asylum-seeking Plaintiffs from prolonged detention are “beyond

remediation.” Mons 2019 WL 4225322, at *11. In requiring Defendants to comply with the

Directive, this Court acknowledged the physical and mental harm caused by prolonged detention

on Plaintiff’s well-being. Plaintiffs now come before this Court again, to ask for their lives. For

as long as NOLA ICE officials continue to defy the regulations and procedures of the Directive,

many, if not most, asylum-seekers who remain in detention during a COVID-19 outbreak will

suffer irreparable harm from this disease, if not death.

       The Directive recognizes that “aliens who have serious medical conditions” should be paroled.

Directive ¶ 4.3. Many class members suffer from serious medical conditions that render them

vulnerable under normal conditions of confinement but will likely result in their death, should they

be exposed to COVID-19. According to recent estimates, the fatality rate of people infected with

COVID-19 is about ten times higher than a severe seasonal influenza, even in advanced countries

with highly effective health care systems.37 For people in the highest risk populations, the fatality

rate of COVID-19 infection is about 15 percent. Franco-Paredes Exp. Decl. ¶ 26.




37
     Id at ¶ 4.
                                                    45
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 51 of 55



        There is little doubt that, should any of the detention facilities that house Plaintiffs suffer a

COVID-19 outbreak, Plaintiffs will suffer irreparable harm.            Given the fast spread of this

unprecedented disease, Plaintiffs’ risk of injury is imminent and certain. As such, the injuries

caused by the Defendants’ continued non-compliance with the Directive are “of such imminence

that there is a ‘clear and present’ need for equitable relief to prevent irreparable harm.” Chaplaincy,

454 F.3d at 297 (internal quotation marks and citation omitted).

    3) Current Protocols of ICE to Address COVID-19 Do Not Address, and Instead Worsen
       and Increase Likelihood of, Infection and/or Death from COVID-19.

        As this Court recognized, Plaintiffs have already experienced unspeakable trauma in their

home countries and journies to the United States. Plaintiffs’ injuries from a COVID-19 outbreak

would sure be “beyond remediation.” Plaintiffs do not seek monetary compensation for their

injuries. Rather, they seek injunctive and declaratory relief that requires NOLA ICE to

immediately provide individualized parole assessment to all present and future class members, and

to comply with all of the Directive’s regulations and procedures, including those that recognize

the need to parole persons with serious medical issues, and those whose release would benefit the

public interest.

    According to experts, risk mitigation is the only known strategy that can protect vulnerable

groups from COVID-19, and release of vulnerable detainees from custody is the best mitigation

strategy. Franco-Paredes Exp. Decl. ¶¶ 27-28. See also Scharf Exp. Decl. ¶¶ 18, 34. Dr. Peter

Scharf has concluded “[t]he reality that this region’s ICE facilities are located in remote or rural

areas with limited resources and that medical resources proximate to the relevant ICE detention

facilities leads to the conclusion that, were a COVID-19 infection to occur, widespread, long-term

morbidity and mortality are more probable than not.” Id. at ¶ 34. Because ICE protocols are

insufficient to protect Plaintiffs from the specter of grave illness and death, Plaintiffs urge this

                                                   46
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 52 of 55



Court to require Defendants to fully comply with the Directive, and immediately give all present

and future Plaintiffs fair, individualized parole reviews.

       C.         The Balance of Harms and the Public Interest Both Favor Injunctive Relief.

       In 2018, this Court established that issuance of injunctive relief is in the public interest,

when the same Defendants present in Mons failed to comply with the same Directive presently at

issue. Aracely v. Nielsen, 319 F.Supp.3d 110 (Jul. 3, 2018) (holding that granting injunctive

relief is in the public interest where the government and its agencies have failed to comply with

the Directive).

       While the INA issuing the authority to make parole determinations does not elaborate on

the meaning of the term “public interest” within its provisions, ICE has permissibly, under the

APA, elaborated on its meaning through the promulgation of a guide for implementation of the

INA, in order to “fill any gap left, implicitly or explicitly, by Congress.” Morton v. Ruiz, 415 U.S.

199, 231 (1974); 8 C.F.R. § 212.5.

       The Directive mandates that an alien’s “continued detention is not in the public

interest.” Directive ¶ 6.2. It states the public interest is met when an arriving alien is paroled who

is found to have a credible fear of persecution, establishes, to the satisfaction of ICE, his or her

identity and that he or she presents neither a flight risk nor a danger to the community, and presents

no additional factors that weigh against release. § 212.5(b)(5); Directive Par. 6.2, 8.3; Aracely, 319

F.Supp.3d 110 (Jul. 3, 2018). In other words, the Directive establishes that, once these

requirements are met, an individual should be released on parole “on the basis that his or her

continued detention is not in the public interest.” Id.38




38
  This Court has established that, “[t]he public interest is served when administrative agencies
comply with their obligations under the APA.” R.I.L–R, 80 F.Supp.3d at 191 (citing N. Mariana
                                                  47
        Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 53 of 55



        Defendants consistently disregard the public interest by refusing to apply the binding

Directive, pursuant to the APA, as they fail to release individuals who evidently meet the

aforementioned requirements, without providing any justification or explanation as to why those

individuals fall into categories meriting denial despite their obvious eligibility and satisfaction of

all requirements. This action by Defendants results in the “continued detention” the Directive

explicitly sets out as not being in the public interest. Directive ¶ 6.2, 8.3; see Aracely, 319

F.Supp.3d 110 (Jul. 3, 2018).

        Most notably, among those consistently denied in violation of the Directive, and thus in

violation of the public interest, are individuals who have serious medical conditions, where

continued detention would not be appropriate.” Directive at ¶ 4.4 (citing 8 C.F.R. § 212.5(b)).

While Defendants’ non-compliance violates this particular provision on a regular basis, the extent

of Defendants’ violation is even greater during the COVID-19 pandemic, as the heightened

vulnerability of those individuals makes their continued detention even more inappropriate at this

time.

        This court has established that the public interest “surely does not cut in favor of permitting

an agency to fail to comply with its own binding policies impacting the rights of

individuals.” See Jacksonville Port Auth. v. Adams, 556 F.2d 52, 58–59 (D.C. Cir.

1977) (recognizing that “there is an overriding public interest ... in the general importance of an

agency's faithful adherence to its statutory mandate”). Furthermore, Plaintiffs find no harm that

could result from this Court requiring Defendants to comport with existing regulations that require

an orderly process for granting freedom to asylum-seekers meriting such. Therefore, in order to


Islands v. United States, 686 F.Supp.2d 7, 21 (D.D.C. 2009)); Klayman v. Obama, 957 F.Supp.2d 1, 43
(D.D.C. 2013)); Damus, 313 F.Supp.3d at 341–42, 2018 WL 3232515.


                                                  48
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 54 of 55



serve the public interest, and to prevent this non-compliance that is harmful to and violative of

individual rights and the public interest during the COVID-19 pandemic, a grant of the injunctive

relief requested is necessary.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs’ emergency motion for a preliminary injunction

should be GRANTED.



                                            Respectfully submitted:

                                            MELISSA CROW (D.C. Bar #453487)
                                            Senior Supervising Attorney


                                                 //s// Luz Virginia López
 Michelle P. Gonzalez                       Luz Virginia López
 Victoria Mesa-Estrada                      SOUTHERN POVERTY LAW CENTER
 SOUTHERN POVERTY LAW CENTER                1101 17th St., NW, Suite 750
 2 South Biscayne Blvd., 32nd Floor         Washington, DC 20036
 Miami, FL 33131                            Tel: (202) 355-4471
 Tel: (786) 753-1383                        luz.lopez@splcenter.org
 mich.gonzalez@splcenter.org
 victoria.mesa@splcenter.org                Attorneys for Plaintiffs

 Bruce Hamilton
 AMERICAN CIVIL LIBERTIES UNION
 OF LOUISIANA FOUNDATION
 P.O. Box 56157
 New Orleans, LA 70156
 Tel: (504) 522-0628
 bhamilton@laaclu.org




                                               49
       Case 1:19-cv-01593-JEB Document 61-1 Filed 03/31/20 Page 55 of 55



                                CERTIFICATE OF SERVICE
       I hereby certify that, on March 31, 2020, I electronically filed the attached

MEMORANDUM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR

PRELIMINARY INJUNCTION with the Court via the CM/ECF system, which will send a Notice

of Electronic Filing to all CM/ECF registrants for this case.



                                              Respectfully submitted:

                                              MELISSA CROW (D.C. Bar #453487)
                                              Senior Supervising Attorney


                                           //s// Luz Virginia López
 Bruce Hamilton                               Luz Virginia López
 AMERICAN CIVIL LIBERTIES UNION               SOUTHERN POVERTY LAW CENTER
 OF LOUISIANA FOUNDATION                      1101 17th St., NW, Suite 750
 P.O. Box 56157                               Washington, DC 20036
 New Orleans, LA 70156                        Tel: (202) 355-4471
 Tel: (504) 522-0628                          luz.lopez@splcenter.org
 bhamilton@laaclu.org
                                              Michelle P. Gonzalez
                                              Victoria Mesa-Estrada
                                              SOUTHERN POVERTY LAW CENTER
                                              2 South Biscayne Blvd., 32nd Floor
                                              Miami, FL 33131
                                              Tel: (786) 753-1383
                                              mich.gonzalez@splcenter.org
                                              victoria.mesa@splcenter.org


                                              Attorneys for Plaintiffs




                                                50
